

 
 


ASSET PURCHASE AGREEMENT

BY AND AMONG

ALIGN PHARMACEUTICALS, LLC

ALIGN HOLDINGS, LLC,

as Seller,

and

ACHILLES ACQUISITION, LLC,

as Buyer

 

Dated as of October 5, 2007

 

 
 


 

--------------------------------------------------------------------------------






Table of Contents

 

 

 

 

 

Page

ARTICLE I  DEFINITIONS; RULES OF CONSTRUCTION

 

1

1.1

 

Definitions

 

1

 

 

 

 

 

ARTICLE II  PURCHASE AND SALE

 

8

2.1

 

Purchased Assets

 

8

2.2

 

Excluded Assets

 

9

2.3

 

Assumed Liabilities

 

9

2.4

 

Excluded Liabilities

 

10

2.5

 

Collection of Purchased Receivables

 

11

2.6

 

Returned Products

 

11

 

 

 

 

 

ARTICLE III  PURCHASE PRICE

 

11

3.1

 

Purchase Price

 

11

3.2

 

Payment of Purchase Price; Earn-Out

 

12

3.3

 

Closing

 

12

3.4

 

Transfer Taxes

 

12

 

 

 

 

 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

12

4.1

 

Organization and Qualification

 

12

4.2

 

Charter and Limited Liability Company Records

 

13

4.3

 

Authorization; Enforceability

 

13

4.4

 

No Violation or Conflict

 

13

4.5

 

Contracts

 

13

4.6

 

Litigation

 

14

4.7

 

Brokers

 

15

4.8

 

Compliance with Law

 

15

4.9

 

Certain Practices

 

15

4.10

 

Governmental Consents and Approvals

 

15

4.11

 

No Other Agreements to Purchase

 

15

4.12

 

Receivables

 

15

4.13

 

Balance Sheet

 

15

4.14

 

Absence of Undisclosed Liabilities

 

16

4.15

 

Conduct in the Ordinary Course; Absence of Changes

 

16

4.16

 

Inventory

 

16

4.17

 

Personal Property

 

16

4.18

 

Purchased Assets

 

17

4.19

 

Permits

 

18

4.20

 

Taxes

 

18

4.21

 

Intellectual Property

 

19

4.22

 

Labor Matters

 

21

4.23

 

Employee Benefit Plans

 

22

4.24

 

Environmental Matters

 

24

4.25

 

Products

 

24

 

 

i

 

--------------------------------------------------------------------------------






Table of Contents

(continued)

 

 

 

 

 

Page

4.26

 

Certain Interests

 

24

4.27

 

Real Property

 

25

4.28

 

Disclosure

 

25

4.29

 

Purchase For Investment; Residence

 

25

 

 

 

 

 

ARTICLE V  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

25

5.1

 

Organization and Qualification

 

25

5.2

 

Authorization; Enforceability

 

25

5.3

 

No Violation or Conflict

 

26

5.4

 

Governmental Consents and Approvals

 

26

5.5

 

Brokers

 

26

 

 

 

 

 

ARTICLE VI  COVENANTS

 

26

6.1

 

Performance

 

26

6.2

 

Regulatory and Other Authorizations; Notices and Consents

 

26

6.3

 

Conduct of the Business Prior to the Closing

 

27

6.4

 

Access

 

28

6.5

 

Notification

 

28

6.6

 

Use of Intellectual Property

 

29

6.7

 

Transfer or other Disposition of Shares

 

29

 

 

 

 

 

ARTICLE VII  CONDITIONS PRECEDENT TO CLOSING; TERMINATION

 

29

7.1

 

Conditions Precedent to the Obligations of the Purchaser

 

29

7.2

 

Conditions Precedent to the Obligations of the Seller

 

32

7.3

 

Termination

 

33

 

 

 

 

 

ARTICLE VIII  INDEMNIFICATION

 

35

8.1

 

Survival of Representations, Warranties and Covenants

 

35

8.2

 

Investigation

 

35

8.3

 

Definitions

 

35

8.4

 

Indemnification Generally; Limitations

 

36

8.5

 

Event of Indemnification in Excess of Stock Consideration

 

36

8.6

 

Valuation of Parent Common Stock

 

37

8.7

 

Notice and Defense of Third Party Claims

 

37



 

 

 

 

ARTICLE IX  MISCELLANEOUS

 

38

9.1

 

Notices

 

38

9.2

 

Entire Agreement

 

39

9.3

 

Binding Effect

 

39

9.4

 

Assignment

 

39

9.5

 

Modifications and Amendments

 

39

9.6

 

Waivers and Consents

 

39

9.7

 

No Third Party Beneficiary

 

39

 

 

ii

 

--------------------------------------------------------------------------------






Table of Contents

(continued)

 

 

 

 

 

Page

9.8

 

Severability

 

39

9.9

 

Publicity

 

40

9.10

 

Governing Law; Jurisdiction

 

40

9.11

 

Counterparts

 

40

9.12

 

Headings

 

40

9.13

 

Expenses

 

40

9.14

 

Further Assurances

 

40

 

 

iii

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is entered into as of October 5,
2007 by and among ALIGN Pharmaceuticals, LLC (“Pharmaceuticals”) and ALIGN
Holdings, LLC (“Holdings,” and, unless the context otherwise requires,
collectively with Pharmaceuticals, the “Seller”), Cyclacel Pharmaceuticals, Inc.
(“Parent”) and Achilles Acquisition LLC, a limited liability company that is
wholly-owned by Parent (the “Purchaser”).

WHEREAS, the Seller is engaged in the business of the sale and distribution of
specialty pharma drugs being sold by the Seller as of the date hereof (the
“Business”);

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, substantially all of the assets of the Seller used
in or relating to the Business, all upon the terms and conditions set forth
herein;

WHEREAS, the managers of the Seller deem it advisable and in the best interest
of their respective creditors and members to enter into this Agreement and to
consummate the transactions contemplated hereby on the terms and subject to the
conditions provided for in this Agreement; and

WHEREAS, the board of directors of Parent deems it advisable and in the best
interest of its stockholders and the Seller’s creditors to enter into this
Agreement and to consummate the transactions contemplated hereby on the terms
and subject to the conditions provided for in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. In addition to terms defined elsewhere in this Agreement, the
following terms when used in this Agreement shall have the respective meanings
set forth below:

“Action” means any claim, demand, action, cause of action, chose in action,
right of recovery, right of set-off, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

“Affiliate” means, with respect to a specified Person, any other Person which,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to the specified Person:
(a) any other Person which beneficially owns or holds 5% or more of the
outstanding voting securities or other securities convertible into voting
securities of such Person; (b) any other Person of which the specified Person
beneficially owns or holds 5% or more of the outstanding voting securities or
other securities convertible into voting securities; or (c) any director,
manager, officer or employee of such Person.

“Agreement” has the meaning set forth in the recitals to this Agreement.

 

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

“Ancillary Agreements” means the Bill of Sale, the Assumption Agreement, the
Employment Agreement, the Consulting Agreements, the Compromise Agreements, the
Supply Agreement and all other agreements, certificates, instruments, documents
and writings delivered by the parties hereto in connection with any transaction
contemplated hereby or thereby (excluding the Documents, as defined herein).

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Assumption Agreement” has the meaning set forth in Section 2.3.

“Balance Sheet” has the meaning set forth in Section 4.13.

“Balance Sheet Date” has the meaning set forth in Section 4.13.

“Bill of Sale” has the meaning set forth in Section 2.1.

“Business” has the meaning set forth in the recitals to this Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized to be closed in the city of New York.

“Cash” means all cash and cash equivalents (including marketable securities and
short-term investments) on hand or in banks or other depositories calculated in
accordance with GAAP applied on a consistent basis.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended through the date hereof and any regulations
promulgated thereunder.

“Closing” has the meaning set forth in Section 3.3.

“Closing Date” has the meaning set forth in Section 3.3.

“COBRA Coverage” has the meaning set forth in Section 4.23(d).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Compromise Agreements” has the meaning set forth in Section 7.1(o).

“Compromised Claims” means those Liabilities of the Seller set forth on Schedule
A.

“Confidentiality Agreement” has the meaning set forth in Section 6.4(d).

“Consents” has the meaning set forth in Section 4.5(c).

“Consulting Agreement” has the meaning set forth in Section 7.1(k).

“Contract” means any contract, plan, undertaking, understanding, agreement,
license, lease, note, mortgage or other binding commitment, whether written or
oral.

“Court” means any court or arbitration tribunal of the United States, any
domestic state, or any foreign country, and any political subdivision thereof.

 

 

2

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

“Copyrights” mean all copyrights (registered or otherwise) and registrations and
applications for registration thereof, and all rights therein provided by
multinational treaties or conventions.

“Database” means all data and other information recorded, stored, transmitted
and retrieved in electronic form.

“Disclosure Schedule” has the meaning set forth in Article IV.

“Documents” means this Agreement, together with the Ancillary Agreements, the
Schedules and Exhibits hereto and thereto, and the Disclosure Schedule and the
other agreements, documents and instruments executed in connection herewith.

“Employee Plans” has the meaning set forth in Section 4.23(a).

“Employment Agreement” has the meaning set forth in Section 7.1(j).

“Environmental Condition” means a condition relating to, or arising or resulting
from a failure to comply with any applicable Environmental Law or Environmental
Permit, or any release of a Hazardous Substance into the environment.

“Environmental Law” means any Law or Regulation pertaining to: (a) the
protection of health, safety and the indoor or outdoor environment; (b) the
conservation, management or use of natural resources and wildlife; (c) the
protection or use of surface water and ground water; (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, emission, discharge, release, threatened release, abatement,
removal, remediation or handling of, or exposure to, any Hazardous Substance; or
(e) pollution (including any emission, discharge or release to air, land,
surface water and ground water of any material); and includes, without
limitation, CERCLA and the Solid Waste Disposal Act, as amended 42 U.S.C. § 6901
et seq.

“Environmental Permits” means all Permits required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in Section 4.23(a).

“Event of Indemnification” has the meaning set forth in Section 8.3(a).

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Liabilities” has the meaning set forth in Section 2.4.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time consistently applied.

“Governmental Authority” means any governmental, or legislative agency or
authority (other than a Court) of the United States, any domestic state, any
foreign country, and any political subdivision or agency thereof, and includes
any authority having governmental or quasi-governmental powers, including any
administrative agency or commission.

 

 

3

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

“Hardware” means all mainframes, midrange computers, personal computers,
notebooks, servers, switches, printers, modems, drives, peripherals and any
component of any of the foregoing.

“Hazardous Substance” means any Hazardous Substance, as defined in CERCLA, and
any other chemical, compound, product, solid, gas, liquid, pollutant,
contaminant or material which is regulated under any Environmental Law, and
includes without limitation, asbestos or any substance containing asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof).

“Holdings” has the meaning set forth in the recitals to this Agreement.

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the Seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person to purchase, redeem, retire, decease or otherwise acquire for value any
capital stock of such Person or any warrants, rights or options to acquire such
capital stock, valued, in the case of redeemable preferred stock, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Indebtedness of others referred to in clauses (a) through (f)
above guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement (i)
to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness, (ii) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss, (iii) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (iv) otherwise to assure a creditor against loss and all
Indebtedness referred to in clauses (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.

“Indemnified Persons” has the meaning set forth in Section 8.3(b).

“Indemnifying Persons” has the meaning set forth in Section 8.3(c).

“Information System” means any combination of Hardware, Software and/or
Database(s) employed primarily for the creation, manipulation, storage,
retrieval, display and use of information in electronic form or media.

“Intellectual Property” means (a) inventions, whether or not patentable, whether
or not reduced to practice or whether or not yet made the subject of a pending
Patent application or applications, (b) ideas and conceptions of potentially
patentable subject matter, including, without limitation, any patent
disclosures, whether or not reduced to practice and whether or not yet made the
subject of a pending Patent application or applications, (c) Patents, (d)
Trademarks, (e) Copyrights, (g) Software, (h) trade secrets and confidential,
technical or business information (including ideas, formulas, compositions,
inventions, and conceptions of inventions whether patentable or unpatentable and
whether or not reduced

 

 

4

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

to practice), (i) whether or not confidential, technology (including know-how
and show-how), manufacturing and production processes and techniques, research
and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information, (j) copies and tangible embodiments
of all the foregoing, in whatever form or medium, (k) all rights to obtain and
rights to apply for Patents, and to register Trademarks and Copyrights, (l) all
rights under the License Agreements and any licenses, registered user
agreements, technology or materials, transfer agreements, and other agreements
or instruments with respect to items in (a) to (k) above; and (m) all rights to
sue and recover and retain damages and costs and attorneys’ fees for present and
past infringement of any of the Intellectual Property rights hereinabove set
out.

“Inventory” means all inventory, including, without limitation, merchandise, raw
materials, work-in-process, finished products, including drugs, replacement
parts, packaging, office supplies and maintenance supplies related to the
Business, maintained, held or stored by or for the Seller at any location
whatsoever and any prepaid deposits for any of the same.

“IRS” shall mean the United States Internal Revenue Service.

“Knowledge” means (a) in the case an individual, knowledge of a particular fact
or other matter if (i) such individual is actually aware of such fact or other
matter, or (ii) a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonable investigation concerning the existence of such fact or other matter,
and (b) in the case of a Person (other than an individual) such Person will be
deemed to have Knowledge of a particular fact or other matter if any individual
who is serving, or has at any time served, as a manager, officer, partner,
executor, or trustee of such Person (or in any similar capacity) has, or at any
time had, Knowledge of such fact or other matter.

“Law” means all laws, statutes, ordinances and Regulations of any Governmental
Authority including all decisions of Courts having the effect of law in each
such jurisdiction.

“Leased Real Property” means the real property leased by the Seller as tenant,
together with, to the extent leased by the Seller, all buildings and other
structures, facilities or improvements currently or hereafter located thereon,
all fixtures, systems, equipment and items of personal property of the Seller
attached or appurtenant thereto, and all easements, licenses, rights and
appurtenances relating to the foregoing.

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Law
(including, without limitation, any Environmental Law), Action or Order,
Liabilities for Taxes and those Liabilities arising under any Contract (any one
of the Liabilities, a “Liability”).

“License Agreements” has the meaning set forth in Section 4.21(c).

“Licensed Intellectual Property” means all Intellectual Property licensed or
sublicensed by the Seller from a third party, including the License Agreements.

“Liens” means any mortgage, pledge, security interest, attachment, encumbrance,
lien (statutory or otherwise), option, conditional sale agreement, right of
first refusal, first offer, termination, participation or purchase, or charge of
any kind (including any agreement to give any of the foregoing).

 

 

5

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

“Litigation” means any suit, action, arbitration, cause of action, claim,
complaint, criminal prosecution, investigation, inquiry, demand letter,
governmental or other administrative proceeding, whether at law or at equity,
before or by any Court, Governmental Authority, arbitrator or other tribunal.

“Losses” has the meaning set forth in Section 8.3(d).

“Material Adverse Effect” means any circumstance, change in, or effect on, the
Business or the Seller that, individually or in the aggregate with any other
circumstances, changes in, or effects on, the Seller or the Business (a) is, or
could be, materially adverse to the business, operations, assets or liabilities
(including, without limitation, contingent liabilities), employee relationships,
customer or supplier relationships, prospects, results of operations or the
condition (financial or otherwise) of the Business, or (b) could materially
adversely affect the ability of the Purchaser to operate or conduct the Business
in the manner in which it is currently operated or conducted, or contemplated to
be conducted, by the Seller.

“Material Contract” has the meaning given to it in Section 4.5(a).

“Milestone One” has the meaning given to it in Section 3.2(b)(iii).

“Milestone Two” has the meaning given to it in Section 3.2(b)(iii).

“Net Sales” has the meaning given to it in Section 3.2(b)(iii).

“Order” shall mean any judgment, order, writ, injunction, ruling, stipulation,
determination, award or decree of or by, or any settlement under the
jurisdiction of, any Court or Governmental Authority.

“Owned Intellectual Property” means all Intellectual Property in and to which
the Seller has, or has a right to hold, right, title and interest.

“Parent Common Stock” means the common stock, par value $0.001 per share, of the
Parent.

“Parent Common Stock Price” means the average of the closing prices per share of
Parent Common Stock for the 90 Trading Day period ending on the date hereof.

“Patents” mean all national (including the United States) and multinational
statutory invention registrations, patents, patent registrations and patent
applications, including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations, and all rights therein
provided by multinational treaties or conventions and all improvements to the
inventions disclosed in each such registration, patent or application.

“Permits” means any licenses, permits, pending applications, consents,
certificates, registrations, approvals and authorizations.

“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint stock company,
joint venture, trust or any other entity.

“Pharmaceuticals” has the meaning set forth in the recitals to this Agreement.

“Products” has the meaning set forth in Section 4.25.

“Purchase Price” has the meaning set forth in Section 3.1.

 

 

6

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

“Purchased Assets” has the meaning set forth in Section 2.1.

“Purchased Receivables” has the meaning set forth in Section 2.1(c).

“Purchaser” has the meaning set forth in the recitals to this Agreement.

“Real Property” means the Leased Real Property and the Owned Real Property.

“Receivables” means any and all accounts receivable, notes, book debts and other
amounts due or accruing due to the Seller in connection with the Business,
whether or not in the ordinary course, together with any unpaid financing
charges accrued thereon and the benefit of all security for such accounts, notes
and debts.

“Regulation” shall mean any rule or regulation of any Governmental Authority.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the recitals to this Agreement.

“Seller’s Taxes” has the meaning set forth in Section 2.4(c).

“Software” means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (b) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (c)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, (d) the technology supporting any Internet
site(s) operated by or on behalf of the Seller and (e) all documentation,
including user manuals and training materials, relating to any of the foregoing.

“Subsidiary” or “Subsidiaries” of a specified Person means any other Person in
which such Person owns, directly or indirectly, more than 50% of the outstanding
voting securities or other securities convertible into voting securities, or
which may effectively be controlled, directly or indirectly, by such Person.

“Supply Agreement” means that certain Supply Agreement to be entered into by and
between the Purchaser and Sinclair Pharmaceuticals Ltd on or before the Closing.

“Survival Date” has the meaning set forth in Section 8.1.

“Tangible Personal Property” has the meaning set forth in Section 4.17(a).

“Tax” or “Taxes” means any and all federal, state, local, or foreign taxes,
fees, levies, duties, tariffs, imposts, and other charges of any kind (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority or other
taxing authority, including, without limitation: taxes or other charges on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, disability, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added, or gains taxes; license, registration and documentation
fees; and customs’ duties, tariffs, and similar charges, whether computed on a
separate or consolidated, unitary or combined basis or in any

 

 

7

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

other manner, whether disputed or not and including any obligation to indemnify
or otherwise assume or succeed to the Tax liability of any other Person.

“Tax Returns” means returns, reports and information statements, including any
schedule or attachment thereto, with respect to Taxes required to be filed with
the IRS or any other Governmental Authority or other taxing authority or agency,
domestic or foreign, including consolidated, combined and unitary tax returns.

“Third Party Claim” has the meaning set forth in Section 8.7.

“Trading Day” means a day on which securities are traded on the NASDAQ market.

“Trademarks” mean all trademarks, service marks, trade dress, logos, trade names
and corporate names, whether or not registered, including all common law rights,
and registrations and applications for registration thereof, including, but not
limited to, all marks registered in the United States Patent and Trademark
Office, the Trademark Offices of the States and Territories of the United States
of America, and the Trademark Offices of other nations throughout the world, and
all rights therein provided by multinational treaties or conventions.

“WARN Act” means the Worker Adjustment and Retraining Notification Act.

ARTICLE II

PURCHASE AND SALE

2.1 Purchased Assets. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing, each of Holdings and Pharmaceuticals agrees to
sell, assign, transfer, convey and deliver to the Purchaser (each pursuant to a
Bill of Sale (together the “Bills of Sale”) in substantially the form of Exhibit
2.1 attached hereto), and the Purchaser agrees to purchase from the Seller, free
and clear of all Liens and Liabilities, substantially all of the assets and
property used in connection with or otherwise relating to the Business (other
than the Excluded Assets), whether real or personal, tangible or intangible
(including, without limitation, the telephone numbers used in the Business), of
every kind and description and wherever situated and whether or not specifically
referred to in this Agreement (collectively, the “Purchased Assets”), including,
without limitation, the following:

(a) Machinery, Equipment and Furniture. All furniture, fixtures, equipment,
machinery and other tangible personal property used or held for use by the
Seller at the locations at which the Business is conducted, or otherwise owned
or held by the Seller at the Closing Date for use in the conduct of the
Business, including, without limitation, the furniture, fixtures, equipment,
machinery and tangible personal property listed in Schedule 4.17;

 

(b) Inventories. All Inventories;

 

(c) Accounts Receivable. The Receivables listed on Exhibit 2.1(c) attached
hereto (the “Purchased Receivables”);

(d) Books and Records. All books and records (other than those required by law
to be retained by the Seller, copies of which will be made available to the
Purchaser) including, without limitation, customer lists, sales records, price
lists and catalogues, sales literature, advertising material,

 

 

8

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

manufacturing data, production records, employee manuals, personnel records,
supply records, inventory records and correspondence files (together with, in
the case of any such information which is stored electronically, the media on
which the same is stored);

(e) Goodwill. The goodwill of the Seller relating to the Business together with
the exclusive right for the Purchaser to represent itself as carrying on the
Business in succession to the Seller and the right to use any words indicating
that the Business is so carried on, including the exclusive right to use the
name Align Pharmaceuticals, or any variation thereof, as part of the name or
style under which the Business or any part thereof is carried on by the
Purchaser;

(f) Intellectual Property. All the Seller’s right, title and interest in, to and
under the Licensed Intellectual Property and the Owned Intellectual Property of
the Seller;

(g) Claims and Causes of Action. All Actions of any kind (including rights to
insurance proceeds and rights under and pursuant to all warranties,
representations and guarantees made by suppliers of products, materials or
equipment, or components thereof) pertaining to or arising out of the Business,
and inuring to the benefit of the Seller, together with any and all Liens
granted or otherwise available to the Seller as security for collection of any
of the foregoing;

(h) Prepaid Expenses. All prepaid expenses of the Seller;

(i) Contracts. All rights under Contracts of or relating to the Business, listed
in Schedule 4.5(a), together with all of the Seller’s claims or rights of action
now existing or hereafter arising thereunder;

(j) Hardware and Software. All of the Seller’s Information Systems and other
Hardware, Software and Databases, including, without limitation, all rights
under licenses and other agreements or instruments related thereto; and

(k) Permits. To the extent transferable, all Permits held or used by the Seller
in connection with, or required for or useful for, the Business, including,
without limitation, those listed in Schedule 4.19.

2.2 Excluded Assets. Notwithstanding the provisions of Section 2.1, the
Purchased Assets shall not include any of the following property and assets of
the Seller (collectively, the “Excluded Assets”):

(a) Indebtedness Owed to Any Seller. All Indebtedness owed to any Seller by
another Seller or any Affiliate of any Seller.

(b) Income Taxes. All income tax installments paid by the Seller and the right
to receive any refund of income taxes paid by the Seller;

(c) All corporate records, including, but not limited to, the Seller’s minute
book and stock record book (but not including records of the Business relating
to operation of the Business described in Section 2.1(d)); and

(d) The assets listed on Exhibit 2.2(d) attached hereto.

2.3 Assumed Liabilities. At the Closing, the Purchaser shall execute and deliver
the Assumption Agreement substantially in the form of Exhibit 2.3 attached
hereto (the “Assumption

 

 

9

 

--------------------------------------------------------------------------------






 

 

Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

Agreement”), pursuant to which, subject to the provisions of Section 2.4, it
shall assume and agree to pay, perform and discharge only the Liabilities of the
Seller arising under the Contracts listed in Schedule 4.5(a) and included in the
Purchased Assets from and after the Closing Date (other than Liabilities or
obligations attributable to any failure by the Seller to comply with the terms
thereof) (the “Assumed Liabilities”). All other Liabilities of the Seller shall
be settled at or prior to Closing through the Compromise Agreements or
otherwise.

2.4 Excluded Liabilities. The Seller shall retain, and shall be responsible for
paying, performing and discharging when due, and the Purchaser shall not assume
or have any responsibility for, any and all Liabilities of the Seller
(including, without limitation, the Compromised Claims) other than the Assumed
Liabilities (the “Excluded Liabilities”). Without limiting the generality of the
foregoing, the Purchaser shall not assume, and the Seller shall remain
responsible for, and shall indemnify the Purchaser with respect to, the
following:

(a) all obligations or Liabilities for any administrative expenses or fees or
expenses of professional persons (including any attorney, consultant or
financial advisor) employed or retained by the Seller in connection with the
transaction contemplated by this Agreement;

(b) subject to Section 2.3, all Liabilities or obligations (whether absolute,
contingent, or otherwise) which accrue with respect to, arise out of, or relate
to, the Purchased Assets on or prior to the Closing Date, including any
Liability or obligation of the Seller or any of its employees, directors,
managers, officers, members, affiliates or agents arising out of, relating to,
or caused by (whether directly or indirectly), the Seller’s ownership,
possession, operation, interest in, use or control of the Purchased Assets;

(c) any liability or obligation for (i) Taxes of the Seller or any of its
Affiliates or (ii) Taxes attributable to the Purchased Assets or the Business,
in each case, relating to any period or any portion of any period ending on or
prior to the Closing Date (for this purpose, ad valorem taxes shall be prorated
as of the Closing Date) (the Taxes under clauses (i) and (ii), collectively, the
“Seller’s Taxes”);

(d) subject to Section 2.3, with respect to current or former employees,
directors, managers, officers, members and consultants of the Seller and its
Affiliates, all liabilities or obligations in respect of any compensation,
benefit plan, pension plan, unpaid vacation days, agreement, arrangement,
program, policy or understanding relating to such individuals, their service to
and tenure with the Seller and its Affiliates, and their benefits, including any
employment, consulting, severance or other termination payments, Liability in
respect of WARN, change in control or similar agreements, workers’ compensation
Liabilities, any other employment-related claim (including for actual,
constructive or deemed termination, employment discrimination or wrongful
discharge) or any right of indemnification;

(e) all Liabilities or obligations which arise, whether before, on or after the
Closing Date, out of, or in connection with, the Excluded Assets;

(f) all Liabilities or obligations arising out of or in connection with any
Indebtedness of the Seller or any of its Affiliates;

(g) all Liabilities or obligations arising from any litigation, investigation or
other proceeding pending or threatened in respect of the Seller or any of its
officers, directors, managers, representatives or agents or, to the extent
relating to any transaction or event occurring on or prior to the Closing Date,
in respect of the Purchased Assets;

 

 

10

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(h) all Liabilities or obligations arising out of or in connection with any Real
Property on or after the Closing Date; and

(i) all Liabilities and obligations incurred by the Seller on or after the
Closing Date.

2.5 Collection of Purchased Receivables. The Seller agrees that, from and after
the Closing Date, the Purchaser shall have the right and authority to collect
for its own account the Purchased Receivables, subject to the provisions hereof,
and to endorse with the name of the Seller all checks received on account of the
Purchased Receivables. The Seller agrees that it will, within five Business
Days, transfer, assign and deliver to the Purchaser all cash and other property
which it may receive with respect to any Purchased Receivable, and pending any
such delivery to the Purchaser of any such property, the Seller shall hold any
such property in trust for the benefit of the Purchaser

2.6 Returned Products. Except as otherwise expressly set forth below, during the
one year period immediately following the Closing Date, the Purchaser shall be
responsible for processing returns of all Products which were sold by the Seller
prior to the Closing Date and which are returned by customers for credit after
the Closing Date. The Purchaser shall handle such returns during such period in
accordance with the Seller’s applicable returned goods policy. The Seller agrees
to provide the Purchaser with any information reasonably requested by the
Purchaser from time to time in order to facilitate such returned products
policy. In the event that [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24B-2] or more of Products which were sold by the Seller
prior to the Closing Date are returned for credit during the period after the
Closing Date and ending on the second anniversary of the Closing Date, the
Seller shall indemnify the Purchaser for the value of the returned Products in
excess of [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24B-2] in accordance with the terms and provisions of Article VIII hereof.

ARTICLE III

PURCHASE PRICE

3.1 Purchase Price. As consideration for the purchase of the Purchased Assets,
upon the terms and conditions set forth in this Agreement, the Purchaser shall
pay to the Seller the Cash Consideration and Stock Consideration (each as
hereinafter defined) as follows:

(a) On the Closing Date, the Purchaser shall pay to Seller (or creditors on
behalf of Seller) in cash in the aggregate amount of $3,331,428.00. The
Purchaser shall remain obligated to pay up to an additional $452,464.00 (the
“Creditor Reserve”) to creditors of the Seller (the “Creditor Reserve
Creditors”) based on obligations to such creditors of the Seller under
Compromise Agreements, to the extent Purchaser determines it is required to make
such payments within 120 business days from the Closing Date. (Cash paid at
closing or within 120 business days after closing shall be the “Cash
Consideration”).

To the extent Purchaser pays the Creditor Reserve Creditors in cash, the
Creditor Reserve shall be reduced by the actual amount of cash paid. To the
extent Purchaser pays the Creditor Reserve Creditors with product rather than
cash, the Creditor Reserve shall be reduced by Purchaser’s cost of such product.
To the extent part of or the entire Creditor Reserve is not expended within 130
business days from the Closing Date, additional Stock Consideration will be
provided to Seller equal to the value of the unexpended amount. The Stock
Consideration would be valued at the Parent Common Stock Price. These
determinations shall be made by the Purchaser, in its sole commercially
reasonable discretion and Section 8.5(c) of this Agreement shall not apply to
such determinations by the Purchaser which shall be final and

 

 

11

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

conclusive. In the event [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24B-2] or more of any product distributed pursuant to this
Section 3.1 is returned for credit, Seller will indemnify Purchaser in the
amount of the benefit received by Seller under this Section 3.1 on account of a
creditor initially accepting such returned product in lieu of cash, as payment
for Seller’s obligations. Such indemnification shall be in accordance with
Article VIII hereof.

(b) The Stock Consideration shall consist of shares of Parent Common Stock equal
to $1,116,108, increased by the value of any additional stock issued pursuant to
Section 3.1(a) above, and decreased by the value of any stock retained pursuant
to Section 8 below (the “Stock Consideration,” and, together with Cash
Consideration, the Purchase Price”).

(c) On the Closing Date, the Purchaser shall assume the Assumed Liabilities.

3.2 Payment of Purchase Price; Earn-Out.

(a) At the Closing, except as set forth in Section 3.1(a) above, the Purchaser
shall pay the Seller (or creditors on behalf of the Seller) the Cash
Consideration by delivery of the requisite amount of cash by wire transfer, bank
check or certified check as provided in Section 3.1.

(b) Subject to Section 3.1 and the terms of Article VIII, and following the
Closing, Parent shall issue to Holdings such number of shares of Parent Common
Stock as amount to the Stock Consideration, valued at the Parent Common Stock
Price, to the extent the value of such Parent Common Stock is not used to
satisfy the Seller’s indemnification obligations under Article VIII, as follows:

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]

3.3 Closing. Subject to the terms and conditions of this Agreement, the closing
of the transactions contemplated by this Agreement (the “Closing”) shall take
place at the offices of Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan,
L.L.P., 2500 Wachovia Capitol Center, Raleigh, North Carolina 27601, at 12:00
P.M. on October 5, 2007 (the day on which the Closing takes place being the
“Closing Date”).

3.4 Transfer Taxes. The Seller shall be liable for and shall pay all federal and
state sales Taxes (including any retail sales Taxes and land transfer Taxes) and
all other Taxes, duties, fees or other like charges of any jurisdiction properly
payable in connection with the transfer of the Purchased Assets by the Seller to
the Purchaser.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Disclosure Schedule attached hereto (the “Disclosure Schedule”) identifies
by Section and Subsection any exception to a representation or warranty in this
Article IV. As an inducement to the Purchaser to enter into this Agreement and
to consummate the transactions contemplated hereby, each of Holdings and
Pharmaceuticals, jointly and severally, represents and warrants to the Purchaser
as follows:

4.1 Organization and Qualification. Each Seller is (a) a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware, and (b) duly licensed or

 

 

12

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

qualified to transact business as a foreign corporation and is in good standing
in each of the jurisdictions listed on Schedule 4.1, such jurisdictions being
the only jurisdictions in which the nature of the Business or the ownership or
leasing of its properties by the Seller requires such licensing or qualification
and where the failure to be so licensed or qualified could have a Material
Adverse Effect on the Business or any of the Purchased Assets.

4.2 Charter and Limited Liability Company Records. True, correct and complete
copies of each of (a) the certificate of formation of each Seller, as amended
and in effect on the date hereof, (b) the operating agreement of each Seller, as
amended and in effect on the date hereof, and (c) the minute books of each
Seller have been previously delivered to the Purchaser. Such minute books
contain complete and accurate records of all meetings and other actions of the
managers, members, committees and incorporators of each Seller from the date of
their respective formation to the date hereof and have been maintained in a
manner consistent with good business practices. Except as set forth on Schedule
4.2, each Seller is in compliance with, and not in default or violation of, its
respective certificate of formation and operating agreement.

4.3 Authorization; Enforceability. Each Seller has the power and authority to
own, hold, lease and operate its respective properties and assets and to carry
on its business as currently conducted. Each Seller has the power and authority
to execute, deliver and perform this Agreement and the other Documents. The
execution, delivery and performance of this Agreement and the other Documents
and the consummation of the transactions contemplated herein and therein have
been duly authorized and approved by each Seller and all of its members or
equityholders, and no other action on the part of either Seller or its members
or equityholders is necessary in order to give effect thereto. This Agreement
and each of the other Documents to be executed and delivered by each Seller and
each of its members or equityholders have been duly executed and delivered by,
and constitute the legal, valid and binding obligations of, each Seller,
enforceable against each Seller, in accordance with their respective terms,
except as such enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally and except
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefor may be brought.

4.4 No Violation or Conflict. Except as set forth in Schedule 4.4, none of (a)
the execution and delivery by either Seller and each of its members or
equityholders of this Agreement and the other Documents to be executed and
delivered by each Seller and each of their members or equityholders, (b)
consummation by each Seller and each of their respective members or
equityholders of the transactions contemplated by this Agreement and the other
Documents, or (c) the performance of this Agreement and the other Documents
required by this Agreement to be executed and delivered by each Seller and each
of its members or equityholders at the Closing, will (i) conflict with or
violate the respective certificate of formation or operating agreement of either
Seller, (ii) conflict with or violate any Law, Order or Permit applicable to any
Seller or by which any Seller’s properties are bound or affected, or (iii)
result in any breach or violation of or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or impair
any Seller’s rights or alter the rights or obligations of any third party under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Lien on any of the properties
or assets of any Seller pursuant to, any Contract or other instrument or
obligation to which either Seller is a party or by which any Seller or its
properties are bound or affected except, in the case of clause (b) or (c) above,
for any such conflict, breach, violation, default or other occurrence that would
not individually or in the aggregate, have a Material Adverse Effect.

4.5 Contracts.

 

 

13

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(a) Schedule 4.5(a) lists each of the Contracts to which each Seller is a party
or by which it or any of its properties or assets may be bound (each of such
Contracts being a “Material Contract” and, collectively, being the “Material
Contracts”).

(b) The Seller has delivered or made available to the Purchaser true, correct
and complete copies of all Material Contracts which are in writing, and Schedule
4.5(a) contains an accurate summary of all Material Contracts which are not in
writing. As of the Closing Date, each Seller shall have satisfied in full all of
its liabilities and obligations (that are subject to and capable of being
fulfilled prior to the Closing Date) under the Material Contracts prior to the
Closing, including, without limitation, the execution and fulfillment of the
Compromise Agreements.

(c) The Material Contracts are in full force and effect and are the valid and
binding obligations of the Seller and the other parties thereto, enforceable in
accordance with their respective terms, subject only to bankruptcy, insolvency
or similar laws affecting the rights of creditors generally and to general
equitable principles. Except as set forth on Schedule 4.5(c)(i), each Material
Contract is freely and fully assignable to the Purchaser without penalty or
other adverse consequences and no consent of or notice to any third party (the
“Consents”) is required in order to validly assign and transfer the Material
Contracts to the Purchaser. The Seller has not received notice of default by the
Seller under any of the Material Contracts and no event has occurred which, with
the passage of time or the giving of notice or both, would constitute a default
by the Seller thereunder. To the Knowledge of the Seller, none of the other
parties to any of the Material Contracts is in default thereunder, nor has an
event occurred which, with the passage of time or the giving of notice or both
would constitute a default by such other party thereunder. Except as set forth
on Schedule 4.5(c)(ii), the Seller has not received notice of the pending or
threatened cancellation, revocation or termination of any of the Material
Contracts, nor does it have Knowledge of any facts or circumstances that could
reasonably be expected to lead to any such cancellation, revocation or
termination.

(d) Except to the extent Consents are not obtained prior to the closing, the
continuation, validity and effectiveness of the Material Contracts under the
current terms thereof will in no way be affected by the execution of this
Agreement and the other Documents or the consummation of the transactions
contemplated herein and therein.

(e) None of the Material Contracts was entered into outside the ordinary course
of business, contains any unusual, onerous or burdensome provisions that could
impair or adversely affect in any material way the operations of the Seller or
the Business, or is reasonably likely to be performed at a material loss.

4.6 Litigation. Except as set forth on Schedule 4.6, there is no Litigation or
investigation pending or, to the Knowledge of the Seller, threatened against, or
otherwise adversely affecting, the Business or the properties, assets (including
the Purchased Assets) or rights of the Seller relating thereto, before any Court
or Governmental Authority, nor does there exist any reasonable basis for any
such Litigation. The Seller is not subject to any outstanding Litigation or
Order, which, individually or in the aggregate, would prevent, hinder or delay
the Seller from consummating the transactions contemplated by this Agreement.
There is no Litigation pending or threatened that might call into question the
validity of this Agreement or any of the other Documents or any action taken or
to be taken pursuant hereto or thereto, nor does there exist any reasonable
basis for any such Litigation. There is no action by the Seller pending or
threatened against any third party with respect to the Business or any of the
Purchased Assets.

 

 

14

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

4.7 Brokers. Except as set forth on Schedule 4.7, the Seller has not employed
any financial advisor, broker or finder, and the Seller has not incurred and
will not incur any broker’s, finder’s, investment banking or similar fees,
commissions or expenses in connection with the transactions contemplated by this
Agreement. The Seller shall be solely responsible for payment of all such fees
incurred in connection with this transaction.

4.8 Compliance with Law. The Seller is, and has conducted and continues to
conduct the Business, in compliance with, and is not in default or violation of,
all Laws, Orders and other requirements applicable to it or by which any of its
assets or properties are bound or affected including, without limitation, those
relating to (a) the development, manufacture, packaging, distribution and
marketing of products, (b) employment, safety and health, and (c) building,
zoning and land use. The Seller is not subject to any Order that adversely
affects, individually or in the aggregate, the Business, or its operations,
properties, assets or condition (financial or otherwise). The Seller has not
received any notice or other communication (whether written or oral) from any
Governmental Authority or other Person regarding any actual, alleged, possible
or potential breach, violation of or non-compliance with any Order to which the
Seller, the Business or any of the Purchased Assets is or has been subject.
There is no existing Law or Order, and the Seller is not aware of any proposed
Law or Order, which would prohibit or materially restrict or otherwise
materially adversely affect the conduct of the Business in any jurisdiction in
which such business is now conducted.

4.9 Certain Practices. Neither the Seller, nor any of its directors, managers,
officers, employees or agents has, directly or indirectly, given or agreed to
give any rebate, gift or similar benefit to any supplier, customer, governmental
employee or other Person who was, is, or may be in a position to help or hinder
the Seller (or assist in connection with any actual or proposed transaction by
the Seller).

4.10 Governmental Consents and Approvals. Except as set forth in Schedule 4.10,
the execution, delivery and performance of this Agreement and the other
Documents by the Seller do not and will not require any consent, approval,
authorization, Permit or other order of, action by, filing with or notification
to, any Governmental Authority.

4.11 No Other Agreements to Purchase. No person other than the Purchaser has any
written or oral agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement or option for the
purchase or acquisition from the Seller of any of the Purchased Assets, other
than purchase orders for Inventories accepted by the Seller in the ordinary
course of business, consistent with past practice.

4.12 Receivables. Schedule 4.12 contains an aged list of the Receivables as of
the Balance Sheet Date. Except as set forth on Schedule 4.12, all Receivables
reflected on the Balance Sheet arose from, and the Receivables existing on the
Closing Date will have arisen from, the sale of Inventory in the ordinary course
of business, consistent with past practice, to Persons not affiliated with the
Seller and, except as reserved against on the Balance Sheet, constitute or will
constitute, as the case may be, only valid, undisputed claims of the Seller not
subject to valid claims of set-off or other defenses or counterclaims.

4.13 Balance Sheet. The Seller has furnished to the Purchaser, and attached
hereto as Schedule 4.13 is, the unaudited balance sheet of the Seller as at
September 30, 2007 (the “Balance Sheet”). Except as set forth on Schedule 4.13,
the Balance Sheet has been prepared in accordance with GAAP consistently applied
(with the exception of the lack of notes thereto for unaudited financial
statements), is complete and correct in all material respects and accurately
reflects all transactions of the Business. The Balance Sheet fairly presents the
financial position of the Business as of the date thereof.

 

 

15

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

Except as set forth on Schedule 4.13, the Balance Sheet reflects reserves
appropriate and adequate for all known material Liabilities and reasonably
anticipated losses as required by GAAP. Except as set forth on Schedule 4.13,
since the date of the Balance Sheet (the “Balance Sheet Date”), (a) there has
been no change in the assets, liabilities or financial condition of the Business
from that reflected in the Balance Sheet, except for changes in the ordinary
course of business, and (b) none of the business, prospects, condition
(financial or otherwise), operations, property or affairs of the Business has
been materially or adversely affected by any occurrence or development,
individually or in the aggregate, whether or not insured against.

4.14 Absence of Undisclosed Liabilities. Except as set forth on Schedule 4.14,
there are no Liabilities of the Seller other than the Compromised Claims or
Liabilities which have been or will be satisfied at or prior to Closing. Except
as expressly contemplated in the preceding sentence, the Seller does not know
of, and has no reason to know of, any basis for the assertion against the Seller
with respect to the Business of any Liability.

4.15 Conduct in the Ordinary Course; Absence of Changes. Since the Balance Sheet
Date, except as disclosed in Schedule 4.15, the Business has been conducted in
the ordinary course of business, consistent with past practice, and there has
been no change in the Purchased Assets or the Business which has had, or could
reasonably be anticipated to result in, a Material Adverse Effect.

4.16 Inventory.

(a) The Inventory consists only of items of a quality and quantity usable or
saleable by the Business in the ordinary course of business, and within a
reasonable period of time, as first quality goods. Subject to amounts reserved
therefor on the Balance Sheet, all Inventory is valued on the Balance Sheet at
the lower of cost, determined by the first in first-out method of accounting, or
market value, in accordance with GAAP. The Seller has good and marketable title
to the Inventory, free and clear of all Liens. The Inventory does not include
any items held on consignment. The Seller is not under any obligation or
Liability with respect to accepting returns of items of Inventory or merchandise
in the possession of its customers other than in the ordinary course of business
consistent with past practice.

(b) The Inventory is in good and merchantable condition in all material
respects, is suitable and usable for the purposes for which it is intended. To
the extent the Inventory has been acquired from vendors or manufacturers, the
Inventory is (i) returnable to such vendors or manufacturers for credit on
customary terms, (ii) listed in such vendors’ or manufacturers’ current catalogs
in use as of the Closing Date and (iii) is in “as new” condition.

4.17 Personal Property.

(a) Schedule 4.17 lists each item or distinct group of machinery, equipment,
tools, supplies, furniture, fixtures, vehicles, rolling stock and other tangible
personal property used in the Business and owned or leased by the Seller (the
“Tangible Personal Property”), and the location thereof.

(b) The Seller has delivered to the Purchaser correct and complete copies of all
leases for Tangible Personal Property and any and all material ancillary
documents pertaining thereto (including, but not limited to, all amendments,
consents and evidence of commencement dates and expiration dates). With respect
to each of such leases:

 

 

16

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(i) such lease, together with all ancillary documents delivered pursuant to the
first sentence of this Section 4.17(b), is legal, valid, binding, enforceable
and in full force and effect and represents the entire agreement between the
respective lessor and lessee with respect to such property;

(ii) except as set forth in Schedule 4.17, such lease will not cease to be
legal, valid, binding, enforceable and in full force and effect on terms
identical to those currently in effect as a result of the consummation of the
transactions contemplated by this Agreement, nor will the consummation of the
transactions contemplated by this Agreement constitute a breach or default under
such lease or otherwise give the lessor a right to terminate such lease;

(iii) except as otherwise set forth in Schedule 4.17, with respect to each such
lease, (A) the Seller has not received any notice of cancellation or termination
under such lease and no lessor has any right of termination or cancellation
under such lease or sublease except in connection with the default of the Seller
thereunder, (B) the Seller has not received any notice of a breach or default
under such lease, which breach or default has not been cured and (C) the Seller
has not granted to any other Person any rights, adverse or otherwise, under such
lease; and

(iv) neither the Seller, nor, to the Knowledge of the Seller, any other party to
such lease, is in breach or default in any material respect, and no event has
occurred that, with notice or lapse of time would constitute such a breach or
default or permit termination, modification or acceleration under, such lease.

(c) The Seller has, and upon the Closing will continue to have, the full right
to exercise any renewal options contained in the leases pertaining to the
Tangible Personal Property on the terms and conditions therein and upon due
exercise would be entitled to enjoy the use of each item of leased Tangible
Personal Property for the full term of such renewal options.

(d) All Tangible Personal Property is adequate and usable for the use and
purposes for which it is currently used, is in good operating condition, and has
been maintained and repaired in accordance with good business practice.

4.18 Purchased Assets.

(a) Except as set forth in Schedule 4.18(a), the Seller (i) owns, leases or has
the legal right to use all the properties and assets, including, without
limitation, the Owned Intellectual Property, the Licensed Intellectual Property,
and the Tangible Personal Property, used, intended to be used in the conduct of
the Business, and (ii) with respect to contractual rights, is a party to and
enjoys the right to the benefits of all Contracts, all of which properties,
assets and rights constitute Purchased Assets, except for the Excluded Assets.
Except as set forth in Schedule 4.18(a), the Seller has good and marketable
title to, or, in the case of leased or subleased Purchased Assets, valid and
subsisting leasehold interests in, all the Purchased Assets, free and clear of
all Liens.

(b) The Purchased Assets and the Excluded Assets constitute (i) all of the
properties, assets and rights, used, held or intended to be used in the
Business, and (ii) all such properties, assets and rights as are necessary or
useful in the conduct of the Business. At all times, the Seller has caused the
Purchased Assets to be maintained, in all material respects, in accordance with
good business practice, and all the Purchased Assets are in good operating
condition and repair and are suitable for the purposes for which they are used
and intended to be used.

 

 

17

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(c) Except as set forth in Schedule 4.18(c), the Seller has the complete and
unrestricted power and unqualified right to sell, assign, transfer, convey and
deliver the Purchased Assets to the Purchaser without penalty or other adverse
consequences. Following the consummation of the transactions contemplated by
this Agreement and the execution of the instruments of transfer contemplated by
this Agreement, the Purchaser will own, with good, valid and marketable title,
or lease, under valid and subsisting leases, or otherwise acquire the interests
of the Seller in the Purchased Assets, free and clear of all Liens, and without
incurring any penalty or other adverse consequence, including, without
limitation, any increase in rentals, royalties, or license or other fees imposed
as a result of, or arising from, the consummation of the transactions
contemplated by this Agreement.

4.19 Permits. Schedule 4.19 lists all Permits used in or otherwise necessary for
the conduct of the Business. Except as set forth in Schedule 4.19, each of such
Permits will be duly and validly transferred to the Purchaser in connection with
the consummation of the transactions contemplated herein. The Seller is, and at
all times has been, in compliance with all conditions and requirements imposed
by the Permits and the Seller has not received any notice of, and has no reason
to believe, that any appropriate authority intends to cancel or terminate any of
the Permits or that valid grounds for such cancellation or termination exist.
The Seller owns or has the right to use the Permits in accordance with the terms
thereof without any conflict or alleged conflict or infringement with the rights
of any other Person. Each of the Permits is valid and in full force and effect
and, except as set forth in Schedule 4.19, none of the Permits will be
terminated or adversely affected by the transactions contemplated hereby.

4.20 Taxes.

(a) (i) All returns and reports in respect of Taxes required to be filed with
respect to the Seller or the Business have been timely filed; (ii) all Taxes
required to be shown on such returns and reports or otherwise due have been
timely paid; (iii) all such returns and reports are true, correct and complete
in all material respects; (iv) no adjustment relating to such returns has been
proposed formally or informally by any Governmental Authority and, to the
Knowledge of the Seller, no basis exists for any such adjustment; (v) there are
no pending or, to the Knowledge of the Seller, threatened actions or proceedings
for the assessment or collection of Taxes against the Seller or (insofar as
either relates to the activities or income of the Seller or the Business or
could result in Liability of the Seller on the basis of joint and/or several
liability) any Person that was includible in the filing of a return with the
Seller on a consolidated or combined basis; (vi) the Seller has withheld and
paid all Taxes required to have been withheld and paid in connection with any
amounts paid or owing to any employee, independent contractor, creditor,
stockholder, member or other third party, and all Forms W-2 and 1099 required
with respect thereto have been properly completed and timely filed.

(b) Except as disclosed with reasonable specificity in Schedule 4.20: (i) there
are no outstanding waivers or agreements extending the statute of limitations
for any period with respect to any Tax to which the Seller or the Business may
be subject; (ii) there are no requests for information currently outstanding
that could affect the Taxes of the Seller or the Business; and (iii) there are
no proposed reassessments of any property owned by the Seller or other proposals
that could increase the amount of any Tax to which the Seller or the Business
would be subject.

(c) On the Balance Sheet, reserves and allowances have been provided adequately
to satisfy all Liabilities for Taxes relating to the Business for periods
through the Closing Date (without regard to the materiality thereof).

(d) The Seller is not a party to any Tax allocation or sharing agreement. The
Seller (i) has not been a member of an affiliated group filing a consolidated
federal income Tax return (other

 

 

18

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

than a group the common parent of which was the Seller, and (ii) has no
liability for the Taxes of any Person under Reg. §1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise.

4.21 Intellectual Property.

(a) Schedule 4.21(a) sets forth all of the Owned Intellectual Property,
including, without limitation, a complete and accurate list of all Patents,
Trademarks, domain name registrations and Copyrights, indicating for each item,
to the extent applicable, the jurisdiction of registration (or application),
registration number (or application number) and date issued (or date filed).

(b) All Trademarks, Patents and Copyrights listed in Schedule 4.21(a) are
currently in compliance with all legal requirements (including the timely
post-registration filing of affidavits of use and incontestability and renewal
applications with respect to Trademarks, and the payment of filing, examination
and annuity and maintenance fees and proof of working or use with respect to
Patents), are valid and enforceable and are not subject to any maintenance fees
or actions falling due within ninety (90) days after the Closing Date. No
Trademark is currently involved in any opposition or cancellation proceeding and
no such action has been threatened with respect to any of the Trademarks or
trademark registration applications. No Patent is currently involved in any
interference, reissue, re-examination or opposition proceeding and no such
action has been threatened with respect to any Patent. There are no potentially
conflicting Trademarks or potentially interfering Patents of any third party as
defined under 35 U.S.C. 135 of the United States Patent Code.

(c) Schedule 4.21(c)(i) sets forth a complete and accurate list of all license
agreements granting any right to use or practice any rights under any
Intellectual Property, whether the Seller is the licensee or licensor
thereunder, and any assignments, consents, term, forbearances to sue, judgments,
Governmental Orders, settlements or similar obligations relating to any
Intellectual Property to which the Seller is a party or otherwise bound
(collectively, the “License Agreements”), indicating for each the title, the
parties, date executed, whether or not it is exclusive and the Intellectual
Property covered thereby. The License Agreements are valid and binding
obligations of the Seller, enforceable in accordance with their terms and,
except as disclosed on Schedule 4.21(c)(ii), there exists no event or condition
that will result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default by the Seller under any such License
Agreement. None of the execution, delivery or performance of this Agreement by
the Seller, the consummation by it of its obligations hereunder, or compliance
by it with any of the provisions of this Agreement will conflict with or result
in any breach of any provision contained in any of the Licensed Agreements.

(d) The Owned Intellectual Property and the Licensed Intellectual Property
constitute all of the Intellectual Property used in or necessary for the conduct
of the Business as currently conducted and as contemplated to be conducted.

(e) No royalties, honoraria or other fees are payable to any third parties for
the use of or right to use any Intellectual Property except pursuant to the
License Agreements set forth in Schedule 4.21(c)(i).

(f) The Seller exclusively owns, free and clear of all Liens and obligations to
license, all Owned Intellectual Property, and has a valid, enforceable and
transferable right to use all of the Licensed Intellectual Property.

 

 

19

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(g) The Seller has taken all reasonable steps to protect the Owned Intellectual
Property, including all reasonable steps to protect the Owned Intellectual
Property from third party infringement. No third party has challenged the
ownership, use, validity or enforceability of any of such Owned Intellectual
Property.

(h) The conduct of the Business as currently conducted and as contemplated to be
conducted does not infringe upon any Intellectual Property rights of any third
party. The Seller has not been notified by any third party of any allegation
that the Seller’s activities or the conduct of the Business infringes upon,
violates or constitutes the unauthorized use of the Intellectual Property rights
of any third party. No third party has notified the Seller that (i) any of such
third party’s Intellectual Property rights are infringed or (ii) the Seller
requires a license to any of such third party’s Intellectual Property rights.
Further, the Seller has not been offered a license to any of such third party’s
Intellectual Property rights.

(i) Except as set forth in Schedule 4.21(i), there is no litigation pending or
threatened alleging that the Seller’s activities or the conduct of the Business
infringes upon, violates, or constitutes the unauthorized use of the
Intellectual Property rights of any third party nor has any third party brought
or threatened any Litigation challenging the ownership, use, validity or
enforceability of any Intellectual Property of the Seller.

(j) No third party is misappropriating, infringing, diluting, or violating any
Owned Intellectual Property and, except as set forth in Schedule 4.21(j), no
such claims have been brought against any third party by the Seller.

(k) None of the execution, delivery or performance of this Agreement by the
Seller, the consummation by it of its obligations hereunder, or compliance by it
any of the provisions of this Agreement will result in the loss or impairment of
the Seller’s or the Purchaser’s right to own or use any of the Intellectual
Property, nor will the approval of any Governmental Authority or third party in
respect of any such Intellectual Property be required.

(l) Schedule 4.21(l) lists (i) all Software (other than off-the-shelf software
applications programs having an acquisition price of less than $5,000) which is
owned, licensed to or by the Seller, leased to or by the Seller, or otherwise
used by the Seller, and identifies which Software is owned, licensed, leased or
otherwise used, as the case may be and (ii) lists all Software sold, licensed,
leased or otherwise distributed by the Seller to any third party, and identifies
which Software is sold, licensed, leased, or otherwise distributed as the case
may be.

(m) All Trademarks of the Seller have been in continuous use by the Seller.
There has been no prior use of any such Trademarks or other action taken by any
third party which would confer upon said third party superior rights in such
Trademarks, the Seller has taken all reasonable steps to protect the Trademarks
against third party infringement and the registered Trademarks have been
continuously used in the form appearing in, and in connection with the goods and
services listed in, their respective registration certificates or identified in
their respective pending applications.

(n) The Seller has taken all necessary steps to obtain and preserve the Patents,
including the payment of annuities or maintenance fees and the filing of all
required documents.

(o) The Copyrights relate to works of authorship (i) created by (A) employees of
the Seller within the scope of their employment, or (B) independent contractors
who have assigned their rights to the Seller pursuant to enforceable written
agreements, or (ii) acquired from the original

 

 

20

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

author(s) or subsequent assignees. The works covered by the Copyrights were not
copies of nor derived from any work for which the Seller does not own the
Copyrights, and no third party has any claim to authorship or ownership of any
part thereof.

(p) The Seller has taken all necessary steps in accordance with normal industry
practice to protect the Seller’s rights in confidential information and trade
secrets of the Seller.

(q) All Software owned by the Seller, and all Software licensed from third
parties by the Seller, is free from any significant defect or programming or
documentation error, operates and runs in a reasonable and efficient business
manner, conforms to the specifications thereof, if applicable, and, with respect
to the Software owned by the Seller, the applications can be compiled from their
associated source code without undue burden. The Seller has furnished the
Purchaser with all required documentation relating to use, maintenance and
operation of the Software.

(r) The Seller has valid registrations for each of the domain names set forth in
Schedule 4.21(a). The Seller’s registration of each of the domain names is free
and clear of any Liens and is in full force and effect. The Seller has paid all
fees required to maintain each registration. None of the Seller’s registrations
or use of the domain names has been disturbed or placed “on hold” and no claim
(oral or written) has been asserted against the Seller adverse to its rights to
such domain names.

4.22 Labor Matters.

(a) All directors, managers, officers, management employees, and technical and
professional employees of the Seller are under written obligation to the Seller
to maintain in confidence all confidential or proprietary information acquired
by them in the course of their employment and to assign to the Seller all
inventions made by them within the scope of their employment during such
employment and for a reasonable period thereafter.

(b) Except as set forth in Schedule 4.22(b):

(i) the Seller is not a party to any collective bargaining agreement or other
labor union contract applicable to persons employed by the Seller or in the
Business, and currently there are no organizational campaigns, petitions or
other unionization activities seeking recognition of a collective bargaining
unit which could affect the Seller;

(ii) there are no controversies, strikes, slowdowns or work stoppages pending
or, to the Knowledge of the Seller after due inquiry, threatened between the
Seller and any of its employees, and the Seller has not experienced any such
controversy, strike, slowdown or work stoppage since the inception of each
respective the Seller;

(iii) the Seller has not breached or otherwise failed to comply with the
provisions of any collective bargaining or union contract and there are no
grievances outstanding against the Seller under any such agreement or contract
that could have a Material Adverse Effect;

(iv) there are no unfair labor practice complaints pending against the Seller
before the National Labor Relations Board or any other Governmental Authority or
any current union representation questions involving employees of the Seller
that could have a Material Adverse Effect;

 

 

21

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(v) the Seller is currently in compliance with all applicable Laws relating to
the employment of labor, including those related to wages, hours, collective
bargaining and the payment and withholding of taxes and other sums as required
by the appropriate Governmental Authority and has withheld and paid to the
appropriate Governmental Authority or is holding for payment not yet due to such
Governmental Authority all amounts required to be withheld from employees of the
Seller and is not liable for any arrears of wages, taxes, penalties or other
sums for failure to comply with any of the foregoing;

(vi) the Seller has paid in full to all their respective employees or adequately
accrued for in accordance with GAAP consistently applied all wages, salaries,
commissions, bonuses, benefits and other compensation due to or on behalf of
such employees;

(vii) there is no claim with respect to payment of wages, salary or overtime pay
that has been asserted or is now pending or threatened before any Governmental
Authority with respect to any Persons currently or formerly employed by the
Seller;

(viii) the Seller is not a party to, or otherwise bound by, any consent decree
with, or citation by, any Governmental Authority relating to employees or
employment practices;

(ix) there is no charge or proceeding with respect to a violation of any
occupational safety or health standards that has been asserted or is now pending
or threatened with respect to the Seller;

(x) there is no charge of discrimination in employment or employment practices,
for any reason, including, without limitation, age, gender, race, religion or
other legally protected category, which has been asserted or is now pending or
threatened before the United States Equal Employment Opportunity Commission, or
any other Governmental Authority in any jurisdiction in which the Seller has
employed or currently employs any Person;

(xi) none of the Seller’s employment policies or practices with respect to the
Business is currently being audited or investigated by any Governmental
Authority;

(xii) the Seller would be in compliance with respect to the requirements of the
Americans With Disabilities Act if such act was effective as of the date hereof;
and

(xiii) the Seller does not have, nor at the Closing will the Seller have, any
obligation under the WARN Act.

4.23 Employee Benefit Plans.

(a) Schedule 4.23(a) lists all employee benefit plans (as defined in section
3(3) of ERISA) and all bonus, stock or other security option, stock or other
security purchase, stock or other security appreciation rights, incentive,
deferred compensation, retirement or supplemental retirement, severance, golden
parachute, vacation, cafeteria, dependent care, medical care, employee
assistance program, education or tuition assistance programs, insurance and
other similar fringe or employee benefit plans, programs or arrangements, and
any current or former employment or executive compensation or severance
agreements, written or otherwise, which have ever been sponsored or maintained
or entered into for the benefit of, or relating to, any present or former
employee, director or manager of the Seller, or any trade or business (whether
or not incorporated) which is a member of a controlled group or which is under
common control with the Seller within the meaning of section 414 of

 

 

22

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

the Code (an “ERISA Affiliate”), whether or not such plan is terminated
(together, the “Employee Plans”).

(b) (i) There has been no “prohibited transaction,” as such term is defined in
section 406 of ERISA and section 4975 of the Code, with respect to any Employee
Plan, (ii) there are no claims pending (other than routine claims for benefits)
or threatened against any Employee Plan or against the assets of any Employee
Plan, nor are there any current or threatened Liens on the assets of any
Employee Plan, (iii) all Employee Plans conform to, and in their operation and
administration are in all respects in compliance with the terms thereof and
requirements prescribed by any and all statutes (including ERISA and the Code),
orders, or governmental rules and regulations currently in effect with respect
thereto (including without limitation all applicable requirements for
notification, reporting and disclosure to participants or the Department of
Labor, IRS or Secretary of the Treasury), (iv) the Seller and ERISA Affiliates
have performed all obligations required to be performed by them under, are not
in default under or violation of, and the Seller has no Knowledge of any default
or violation by any other party with respect to, any of the Employee Plans, (v)
each Employee Plan intended to qualify under section 401(a) of the Code and each
corresponding trust exempt under section 501 of the Code has received or is the
subject of a favorable determination or opinion letter from the IRS, and nothing
has occurred which may be expected to cause the loss of such qualification or
exemption, (vi) all contributions required to be made to any Employee Plan
pursuant to section 412 of the Code or otherwise, the terms of the Employee Plan
or any collective bargaining agreement, have been made on or before their due
dates and a reasonable amount has been accrued for contributions to each
Employee Plan for the current plan years, (vii) the transaction contemplated
herein will not directly or indirectly result in an increase of benefits,
acceleration of vesting or acceleration of timing for payment of any benefit to
any participant or beneficiary, (viii) each Employee Plan, if any, which is
maintained outside of the United States has been operated in all material
respects in conformance with the applicable statutes or governmental regulations
and rulings relating to such plans in the jurisdictions in which such Employee
Plan is present or operates and, to the extent relevant, the United States and
(ix) neither the Seller nor any ERISA Affiliate has ever made a complete or
partial withdrawal from a Multiemployer Plan (as such term is defined in section
3(37) of ERISA) resulting in “withdrawal liability” (as such term is defined in
section 4201 of ERISA), without regard to any subsequent waiver or reduction
under section 4207 or 4208 of ERISA.

(c) No Employee Plan is an “employee pension benefit plan” (within the meaning
of section 3(2) of ERISA) subject to Title IV of ERISA, and neither the Seller
nor ERISA Affiliate has ever partially or fully withdrawn from any such plan. No
Employee Plan is a Multiemployer Plan or “single-employer plan under multiple
controlled groups” as described in section 4063 of ERISA, and neither the Seller
nor ERISA Affiliate has ever contributed to or had an obligation to contribute,
or incurred any liability in respect of a contribution, to any Multiemployer
Plan.

(d) Each Employee Plan that is a “group health plan” (within the meaning of Code
section 5000(b)(1)) has been operated in compliance with all laws applicable to
such plan, its terms, and with the group health plan continuation coverage
requirements of section 4980B of the Code and Sections 601 through 608 of ERISA
(“COBRA Coverage”), section 4980D of the Code and sections 701 through 707 of
ERISA, Title XXII of the Public Health Service Act and the provisions of the
Social Security Act, to the extent such requirements are applicable. No Employee
Plan or written or oral agreement exists which obligates the Seller, any
Subsidiary or any ERISA Affiliate to provide health care coverage, medical,
surgical, hospitalization, death or similar benefits (whether or not insured) to
any employee, former employee, director or manager of the Seller or any ERISA
Affiliate following such employee’s, former employee’s or director’s termination
of employment with the Seller, any Subsidiary or any ERISA Affiliate, other than
COBRA Coverage.

 

 

23

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

4.24 Environmental Matters. Except as described in Schedule 4.24, and except as
will not, individually or in the aggregate, have a Material Adverse Effect (a)
the Seller has all Environmental Permits which are or are reasonably expected to
be required under Environmental Laws, (b) the Seller is in full compliance with
all terms and conditions of such Environmental Permits, (c) the Seller is in
compliance with all Environmental Laws and any other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in such Environmental Laws or contained in any regulation,
code, plan, governmental Order, notice or demand letter issued, entered,
promulgated or approved thereunder, (d) as of the date hereof, there has not
been any event, condition, circumstance, activity, practice, incident, action or
plan which will interfere with or prevent continued compliance with the terms of
such Environmental Permits or which would give rise to any liability under any
Environmental Law or give rise to any common law or statutory liability, based
on or resulting from the Seller’s or its agents’ manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling, or the
emission, discharge, or release into the environment, of any Hazardous Substance
and (e) the Seller has taken all actions necessary under applicable requirements
of Environmental Law to register any products or materials required to be
registered by the Seller (or any of its agents) thereunder. Except as set forth
in Schedule 4.24, there is no Action, governmental Order, notice or demand
letter pending or, to the Knowledge of the Seller, threatened against the Seller
relating in any way to Environmental Laws or any regulation, code, plan,
governmental Order, notice or demand letter issued, entered, promulgated or
approved thereunder.

4.25 Products. Each of the products sold by the Business (the “Products”) (a)
is, and at all times has been, in compliance in all material respects with all
applicable Laws and (b) is, and at all relevant times has been, fit for the
ordinary purposes for which it is intended to be used and conforms to any
promises or affirmations of fact made on the container or label for such Product
or in connection with its sale. There is no known design defect with respect to
any Products and each of such Products contains adequate warnings, presented in
a reasonably prominent manner, in accordance with applicable Laws and current
industry practice with respect to its contents and use. The Seller has no
Products placed with its customers under an understanding permitting their
return to the Seller other than pursuant to a breach of warranty. Copies of all
correspondence relating to Products received or sent by or on behalf of the
Seller during the past five (5) years, from or to any Governmental Authority
have been previously delivered to the Purchaser.

4.26 Certain Interests. (a) Except as disclosed in Schedule 4.26(a), no officer,
manager or director of the Seller:

(i) has any direct or indirect financial interest in any competitor, supplier or
customer of the Seller, provided, however, that the ownership of securities
representing no more than one percent of the outstanding voting power of any
competitor, supplier or customer, and which are also listed on any national
securities exchange or traded actively in the national over-the-counter market,
shall not be deemed to be a “financial interest” so long as the Person owning
such securities has no other connection or relationship with such competitor,
supplier or customer;

(ii) owns, directly or indirectly, in whole or in part, or has any other
interest in any tangible or intangible property which the Seller uses or has
used in the conduct of the Business or otherwise; or

(iii) has outstanding any Indebtedness to the Seller.

 

 

24

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(b) Except as disclosed in Schedule 4.26(b), the Seller has no Liability or any
other obligation of any nature whatsoever to, any officer, manager, director or
equityholder of the Seller or to any relative or spouse (or relative of such
spouse) who resides with, or is a dependent of, any such officer, manager,
director or equityholder.

4.27 Real Property. No Seller currently owns nor has it ever owned, since its
inception, any Real Property. Schedule 4.27 sets forth an accurate, correct and
complete list of all Real Property Leases to which Seller is a party (including
the street address of each Leased Real Property and the names of the landlord
and lessor). The Seller has delivered to the Purchaser accurate, correct and
complete copies of each Real Property Lease.

4.28 Disclosure. No representation or warranty of the Seller contained in this
Agreement and the other Documents, and no statement, report, or certificate
furnished by or on behalf of the Seller to the Purchaser or its agents pursuant
to this Agreement or any of the other Documents, contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary in order to make the statements contained herein or therein not
misleading or omits or will omit to state a material fact necessary in order to
provide the Purchaser with full and proper information as to the business,
financial condition, assets, results of operation or prospects of the Seller and
the value of its properties and assets.

4.29 Purchase For Investment; Residence. Holdings is acquiring the Shares for
investment for its own account and not with a view to the distribution or public
offering thereof within the meaning of the Securities Act. Holdings understands
that the Shares have not been registered under the Securities Act and may not be
sold or transferred without such registration or an exemption therefrom (which
Shares shall be legended to such effect). Holdings is sufficiently experienced
in financial and business matters to be capable of evaluating the risk of
investment in the Shares and to make an informed decision relating thereto.
Holdings has the financial capability for making the investment in the Shares,
can afford a complete loss of such investment, and such investment is a suitable
one for Holdings. Holdings is an “Accredited Investor” as defined in Regulation
D under the Securities Act. Prior to the execution and delivery of this
Agreement, Holdings has had the opportunity to ask questions of and receive
answers from representatives of the Purchaser.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

In order to induce the Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, the Purchaser represents and warrants to the
Seller as follows:

5.1 Organization and Qualification. The Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of
Delaware.

5.2 Authorization; Enforceability. The Purchaser has the power and authority to
execute, deliver and perform this Agreement and the other Documents. The
execution, delivery and performance of this Agreement and the other Documents
and the consummation of the transactions contemplated herein and therein have
been duly authorized and approved by the Purchaser, and no other action on the
part of the Purchaser is necessary in order to give effect thereto. This
Agreement and each of the other Documents to be executed and delivered by the
Purchaser have been duly executed and delivered by, and constitute the legal,
valid and binding obligations of, the Purchaser, enforceable against the
Purchaser, in accordance with their terms, except as such enforcement may be
limited by bankruptcy, insolvency or

 

 

25

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

other similar laws affecting the enforcement of creditors’ rights generally and
except that the availability of equitable remedies is subject to the discretion
of the court before which any proceeding therefor may be brought.

5.3 No Violation or Conflict. Except as set forth in Schedule 5.3, none of (a)
the execution and delivery by the Purchaser of this Agreement and the other
Documents to be executed and delivered by the Purchaser, (b) consummation by the
Purchaser of the transactions contemplated by this Agreement and the other
Documents, or (c) the performance of this Agreement and the other Documents
required by this Agreement to be executed and delivered by the Purchaser at the
Closing, will (i) conflict with or violate the certificate of formation or
operating agreement of the Purchaser, (ii) conflict with or violate any Law,
Order or Permit applicable to the Purchaser, or result in any breach or
violation of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or impair the Purchaser’s rights or
obligations under, any Contract or other instrument or obligation to which the
Purchaser is a party.

5.4 Governmental Consents and Approvals. Except as set forth in Schedule 5.4,
the execution, delivery and performance of this Agreement and the other
Documents by the Purchaser do not and will not require any consent, approval,
authorization, Permit or other order of, action by, filing with or notification
to, any Governmental Authority.

5.5 Brokers. The Purchaser has not employed any financial advisor, broker or
finder, and the Seller has not incurred and will not incur any broker’s,
finder’s, investment banking or similar fees, commissions or expenses in
connection with the transactions contemplated by this Agreement.

ARTICLE VI

COVENANTS

6.1 Performance. Subject to the terms and conditions provided in this Agreement,
each of the parties to this Agreement shall use its respective reasonable best
efforts in good faith to take or cause to be taken as promptly as practicable
all reasonable actions that are within its power to cause to be performed and
fulfilled those conditions precedent to its obligations to consummate the
transactions contemplated by this Agreement that are dependent upon its actions,
including obtaining all necessary approvals, to the end that the transactions
contemplated hereby will be fully and timely consummated.

6.2 Regulatory and Other Authorizations; Notices and Consents.

(a) The Seller will use its best efforts to obtain all authorizations, consents,
orders and approvals of all Governmental Authorities and officials that may be
or become necessary for its execution and delivery of, and the performance of
its obligations pursuant to, this Agreement and the other Documents and will
cooperate fully with the Purchaser in promptly seeking to obtain all such
authorizations, consents, orders and approvals.

(b) The Seller shall give promptly such notices to third parties and use its
best efforts to obtain such third party consents and estoppel certificates as
the Purchaser may in its reasonable discretion deem necessary or desirable in
connection with the consummation of the transactions contemplated by this
Agreement and the other Documents, including, without limitation, all Consents
to the transfer of the Contracts listed in Schedule 4.5(c)(i) and all consents
required to transfer to the Purchaser all of the Licensed Intellectual Property.
The Purchaser shall cooperate and use all reasonable efforts to assist the
Seller in giving such notices and obtaining such consents and estoppel
certificates;

 

 

26

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

provided, however, that the Purchaser shall have no obligation to give any
guarantee or other consideration of any nature in connection with any such
notice, consent or estoppel certificate or to consent to any change in the terms
of any Contract which the Purchaser in its reasonable discretion may deem
adverse to the interests of the Purchaser or the Business.

(c) Anything in this Agreement to the contrary notwithstanding, this Agreement
shall not constitute an agreement to assign any Purchased Asset or any claim or
right or any benefit arising thereunder or resulting therefrom if an attempted
assignment thereof, without the consent of a third party thereto, would
constitute a breach or other contravention thereof or in any way adversely
affect the rights of the Purchaser or the Seller thereunder. The Seller will use
its best efforts to obtain the consent of the other parties to any such
Purchased Asset or any claim or right or any benefit arising thereunder for the
assignment thereof to the Purchaser as the Purchaser may reasonably request. If
such consent is not obtained, or if an attempted assignment thereof would be
ineffective or would adversely affect the rights of the Seller thereunder so
that the Purchaser would not in fact receive all such rights, the Seller and the
Purchaser will cooperate in a mutually agreeable arrangement under which the
Purchaser would obtain the benefits and assume the obligations thereunder in
accordance with this Agreement, including subcontracting, sub-licensing, or
sub-leasing to the Purchaser, or under which the Seller would enforce for the
benefit of the Purchaser, with the Purchaser assuming the Seller’s obligations,
any and all rights of the Seller against a third party thereto. The Seller will
promptly pay to the Purchaser when received, all monies received by the Seller
under any Purchased Asset or any claim or right or any benefit arising
thereunder, except to the extent the same represents an Excluded Asset. In such
event, the Seller and the Purchaser shall, to the extent the benefits and
obligations of any Purchased Asset have not been provided to the Purchaser by
alternative arrangements satisfactory to the Purchaser and the Seller, negotiate
in good faith an adjustment in the Purchase Price.

6.3 Conduct of the Business Prior to the Closing.

(a) The Seller covenants and agrees that, between the date hereof and the
Closing, except as expressly required or permitted by this Agreement or unless
the Purchaser shall otherwise agree in writing, the Seller shall conduct the
Business only in the ordinary course of business consistent with past practice.
By way of elaboration, and without in any way limiting, the preceding sentence,
the Seller shall: (i) preserve intact the business organization of the Seller
and the business organization, properties, assets and rights of the Business;
(ii) operate the Business according to plans and budgets provided to the
Purchaser; (iii) keep available the services of the present officers, employees
and consultants of the Seller; (iv) maintain in effect all Contracts and to
preserve the present relationships of the Seller with advertisers, sponsors,
customers, licensees, suppliers and other Persons with which the Seller has
business relations; (v) maintain, with financially sound and reputable insurers,
insurance for the Purchased Assets and the Business against such casualties and
contingencies and of such types and in such amounts as is customary for
companies similarly situated; and (vi) not engage in any practice, take any
action, fail to take any action or enter into any transaction which could cause
any representation or warranty of the Seller to be untrue or result in a breach
of any covenant made by the Seller in this Agreement.

(b) On or before the Closing Date, the Seller shall pay and satisfy in full all
of its obligations and liabilities relating to the Business, of any nature
whatsoever, which relate to the Business or the Purchased Assets prior to the
Closing Date whether or not such obligations are due and payable as of or before
the Closing Date, except for accrued taxes and except for those accrued
liabilities which are Assumed Liabilities pursuant to Section 2.3. The Seller
will pay and discharge the Excluded Liabilities as and when the same become due
and payable.

 

 

27

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(c) The Seller shall cause to be prepared and timely filed, at it sole expense,
all of its required Tax Returns for all periods up to and including the Closing
Date. The Seller shall be responsible for the payment of all Taxes due or
assessed which related to the operations of the Business for all periods up to
and including the Closing Date.

6.4 Access.

(a) From the date hereof until the Closing, upon reasonable notice, the Seller
shall and shall cause each of the Seller’s officers, managers, employees,
agents, accountants and counsel to: (i) afford the officers, employees and
authorized agents, accountants, counsel, financing sources and representatives
of the Purchaser reasonable access, during normal business hours, to the
offices, properties, plants, other facilities, books and records of the Seller
and to those officers, directors, employees, agents, accountants and counsel of
the Seller who have any knowledge relating to the Seller or the Business; and
(ii) furnish to the officers, employees and authorized agents, accountants,
counsel, financing sources and representatives of the Purchaser such additional
financial and operating data and other information regarding the Business and
the assets, properties and goodwill of the Seller as the Purchaser may from time
to time reasonably request.

(b) In order to facilitate the resolution of any claims made against or incurred
by the Seller prior to the Closing, for a period of seven years after the
Closing, the Purchaser shall (i) retain the books and records of the Seller
which are transferred to the Purchaser pursuant to this Agreement relating to
periods prior to the Closing in a manner reasonably consistent with the prior
practices of the Seller and (ii) upon reasonable notice, afford the officers,
employees and authorized agents and representatives of the Seller reasonable
access (including the right to make, at the Seller’s expense, photocopies),
during normal business hours, to such books and records.

(c) In order to facilitate the resolution of any claims made by or against or
incurred by the Purchaser after the Closing or for any other reasonable purpose,
for a period of one year following the Closing, the Seller shall (i) retain all
books and records of the Seller which are not transferred to the Purchaser
pursuant to this Agreement and which relate to the Seller, its operations or the
Business for periods prior to the Closing and which shall not otherwise have
been delivered to the Purchaser; and (ii) upon reasonable notice, afford the
officers, employees and authorized agents and representatives of the Purchaser,
reasonable access (including the right to make photocopies at the expense of the
Purchaser), during normal business hours, to such books and records.

(d) The Purchaser shall keep all information obtained pursuant to Section 6.4(a)
confidential in accordance with the terms of the confidentiality agreement,
dated June 6, 2007 (the “Confidentiality Agreement”), between the Purchaser and
the Seller. Anything contained in the Confidentiality Agreement to the contrary
notwithstanding, the Seller and the Purchaser hereby agree that each such party
may issue press release(s) or make other public announcements in accordance with
Section 10.9.

6.5 Notification. From the date hereof until the Closing, each party to this
Agreement shall promptly notify the other parties in writing of the occurrence,
or pending or threatened occurrence, of (a) any event that would constitute a
breach or violation of this Agreement by any party or that could reasonably be
anticipated to cause any representation or warranty made by the notifying party
in this Agreement to be false or misleading in any respect (including without
limitation, any event or circumstance which would have been required to be
disclosed on the Disclosure Schedule if such event or circumstance occurred or
existed on or prior to the date of this Agreement), and (b) all other material
developments affecting the assets, Liabilities, business, financial condition,
operations, results of

 

 

28

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

operations, customer or supplier relations, employee relations, projections or
prospects of the Seller or the Business. Any such notification shall not limit
or alter any of the representations, warranties or covenants of the parties set
forth in this Agreement nor any rights or remedies a party may have with respect
to a breach of any representation, warranty or covenant.

6.6 Use of Intellectual Property.

(a) Except as set forth in Schedule 6.6(a), from and after the Closing, the
Seller shall not use any of the Owned Intellectual Property or the Licensed
Intellectual Property.

(b) Immediately after the Closing the Seller shall change its corporate name,
and amend its certificate of formation accordingly, to one not using any
trademark, service mark, trade dress, logo, trade name or corporate name
contained in the Owned Intellectual Property or the Licensed Intellectual
Property or any trademark, service mark, trade dress, logo, trade name or
corporate name similar or related thereto. As promptly as practicable following
the Closing, the Seller shall remove any Owned Intellectual Property or Licensed
Intellectual Property from letterheads and other materials remaining in its
possession or under its control, and the Seller shall not use, put into use, or
purport to authorize any other Person to use, after the Closing any materials
that bear any trademark, service mark, trade dress, logo, trade name or
corporate name contained in the Owned Intellectual Property or the Licensed
Intellectual Property or any trademark, service mark, trade dress, logo, trade
name or corporate name similar or related thereto.

6.7 Transfer or other Disposition of Shares. Holdings shall, in connection with
its liquidation or other transfer of the Shares, comply in all respects with the
requirements of the Securities Act and any other related Regulations.

ARTICLE VII

CONDITIONS PRECEDENT TO CLOSING; TERMINATION

7.1 Conditions Precedent to the Obligations of the Purchaser. The obligation of
the Purchaser to consummate the transactions described in this Agreement and any
and all liability of the Purchaser to the Seller shall be subject to the
fulfillment on or before the Closing of the following conditions precedent, each
of which may be waived in writing by the Purchaser in its sole discretion:

(a) Representations, Warranties and Covenants. The representations and
warranties of each Seller contained in this Agreement shall have been true and
correct when made and shall be true and correct in all material respects as of
the Closing (other than such representations and warranties that are qualified
by materiality, which shall be true and correct as of the Closing), with the
same force and effect as if made as of the Closing Date, other than such
representations and warranties that are expressly made as of another date, and
the covenants and agreements contained in this Agreement to be complied with by
the Seller on or before the Closing shall have been complied with, and the
Purchaser shall have received a certificate from each Seller to such effect
signed by a duly authorized officer thereof.

(b) No Adverse Change. No events or conditions shall have occurred which
individually or in the aggregate, have had, or may reasonably be anticipated by
the Purchaser, in its reasonable discretion, to give rise to any Material
Adverse Effect.

(c) Governmental Approvals. The Purchaser shall have received evidence, in each
instance in form and substance reasonably satisfactory to it, in its sole
discretion, that any and all

 

 

29

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

approvals from Governmental Authorities required for the lawful consummation of
the transactions contemplated by this Agreement and the other Documents shall
have been obtained.

(d) Consents. The Purchaser shall have received evidence, each in form and
substance reasonably satisfactory to it in its sole discretion, that any and all
consents and approvals from third parties which the Purchaser, in its sole
discretion, deems necessary or desirable for the consummation of the
transactions contemplated by this Agreement and the other Documents, including,
but not limited to, the Consents listed on Schedule 4.5(c)(i) with respect to
any Contract, and consents to transfer of the Licensed Intellectual Property,
shall have been obtained.

(e) Opinion of Counsel. The Purchaser shall have received from Smith, Anderson,
Blount, Dorsett, Mitchell & Jernigan, LLP, counsel to the Seller, an opinion
dated the Closing Date, in substantially the form attached hereto as Exhibit
7.1(e) hereto.

(f) No Actions, Suits or Proceedings. No Order of any Court or Governmental
Authority shall have been issued restraining, prohibiting, restricting or
delaying, the consummation of the transactions contemplated by this Agreement
and the other Documents. No Litigation shall be pending or, to the Knowledge of
the parties to this Agreement, threatened, before any Court or Governmental
Authority (i) to restrain, prohibit, restrict or delay, or to obtain damages or
a discovery order in respect of this Agreement or the consummation of the
transactions contemplated hereby, or (ii) which has had or may have a Material
Adverse Effect on the Seller or the Business. No insolvency proceeding of any
character including without limitation, bankruptcy, receivership,
reorganization, assignment for the benefit of creditors, creditor composition,
dissolution or arrangement with creditors, voluntary or involuntary, affecting
the Seller shall be pending, whether or not an order for relief shall have been
entered and the Seller shall not have taken any action in contemplation of, or
which would constitute the basis for, the institution of any such proceedings.

(g) Delivery of Purchased Assets. The Seller shall have delivered possession of
the Purchased Assets to the Purchaser, and shall have made all intangible
Purchased Assets available to the Purchaser.

(h) Closing Documents. Each Seller shall have delivered to the Purchaser the
resolutions, certificates, documents and instruments set forth below:

(i) each of the Ancillary Agreements to which it is a party;

(ii) a copy of each of the resolutions, duly and validly adopted by the Manager
of Pharmaceuticals, the Board of Managers of Holdings and all of the Members of
each of Holdings and Pharmaceuticals, certified by each respective chief
executive officer, authorizing and approving the execution and delivery and
performance of this Agreement, the Ancillary Agreements and the other Documents
and the transactions contemplated hereby and thereby and the acts of the
officers and employees of the Seller in carrying out the terms and provisions
hereof;

(iii) all of the books, data, documents, instruments and other records relating
to the Business of the Seller set forth in Section 2.1(d);

(iv) certificates issued by the Secretary of State or other similar appropriate
governmental department, as of a date not more than five (5) Business Days prior
to the Closing, as to the good standing of the Seller in its jurisdiction of
incorporation and in each other

 

 

30

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

jurisdiction in which it is qualified to do business, and, as to its
jurisdiction of incorporation, certifying its certificate of formation;

(v) a certificate of the chief executive officer of each of Holdings and
Pharmaceuticals certifying the names and signatures of the officers of each of
Holdings and Pharmaceuticals authorized to sign this Agreement and the
Documents;

(vi) the certificate of each of Holdings and Pharmaceuticals referred to in
Section 7.1(a); and

(vii) such other documents and instruments as the Purchaser or its counsel may
reasonably request.

(i) Disclosures. Disclosure of the transactions contemplated by this Agreement
to the holders of the Compromised Claims, other creditors, members and
equityholders of Seller and/or public authorities, as may be reasonably required
or advisable pursuant to applicable labor, bulk sale or insolvency laws, the
form of such disclosures previously having been provided to and approved by the
Purchaser and its counsel, as to their form and substance.

(j) Employment Agreement. William Collins shall have executed and delivered to
the Purchaser an employment agreement (the “Employment Agreement”) on terms
reasonably acceptable to each of Mr. Collins and Purchaser (such agreement to
contain customary provisions, including but not limited to, non-competition
provisions extending one year following separation of employment).

(k) Consulting Agreements. Each of Al Goeken and Greg Preston shall have
executed and delivered to the Purchaser a consulting and non-competition
agreement (the “Consulting Agreements”) on terms reasonably acceptable to each
of such Persons and Purchaser (such agreement to contain customary provisions,
including but not limited to, non-competition provisions extending one year
following the separation of engagement).

(l) Resignations. Each of William Collins, Greg Preston and Al Goeken shall have
executed and delivered resignations pursuant to which each shall resign from any
and all positions held by each such individual in the Seller in the form
attached hereto as Exhibit 7.1(l).

(m) Proprietary Information, Confidentiality and Assignment Agreements. Each of
William Collins, Al Goeken and Greg Preston shall have executed proprietary
information, confidentiality and assignment agreements in forms acceptable to
the Purchaser.

(n) Supply Agreement. The Supply Agreement shall have been duly executed and
delivered by Sinclair Pharmaceuticals Ltd.

(o) Compromise Agreements; Settlement of Compromised Claims. The Seller and
certain third parties shall have executed and delivered compromise or similar
agreements (the “Compromise Agreements”), on terms acceptable to the Purchaser,
with respect to the payment of the Compromised Claims. All Compromised Claims
shall have been settled to the reasonable satisfaction of the Purchaser.

(p) Approval of Transaction. This Agreement and the transactions contemplated
hereby shall have been approved by each of (i) Parent’s board of directors, (ii)
the Board of Managers of

 

 

31

 

--------------------------------------------------------------------------------






 

 

Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

Holdings and the Manager of Pharmaceuticals and (iii) all of the members or
equityholders of each Seller.

(q) Approval of Counsel to the Purchaser. All actions and proceedings under this
Agreement and the other Documents, and all other related matters, shall have
been approved by the Purchaser and its counsel, as to their form and substance.

(r) Due Diligence. The Purchaser shall have completed all of its due diligence
with respect to the Business and shall, in its sole and absolute judgment, be
satisfied with the results thereof.

7.2 Conditions Precedent to the Obligations of the Seller. The obligation of the
Seller to consummate the transactions described in this Agreement and any and
all liability of the Seller to the Purchaser shall be subject to the fulfillment
on or before the Closing Date of the following conditions precedent, each of
which may be waived in writing by the Seller in its sole respective discretion:

(a) Representations, Warranties and Covenants. The representations and
warranties of the Purchaser contained in this Agreement shall have been true and
correct when made and shall be true and correct in all material respects as of
the Closing (other than such representations and warranties that are qualified
by materiality, which shall be true and correct as of the Closing), with the
same force and effect as if made as of the Closing Date, other than such
representations and warranties that are expressly made as of another date, and
the covenants and agreements contained in this Agreement to be complied with by
the Purchaser on or before the Closing shall have been complied with, and the
Seller shall have received a certificate from the Purchaser to such effect
signed by a duly authorized officer thereof.

(b) Actions, Suits or Proceedings. No Order of any Court or Governmental
Authority shall have been issued restraining, prohibiting, restricting or
delaying, the consummation of the transactions contemplated by this Agreement
and the other Documents. No Litigation shall be pending or, to the Knowledge of
the parties to this Agreement, threatened, before any Court or Governmental
Authority to restrain, prohibit, restrict or delay, or to obtain damages or a
discovery order in respect of this Agreement or the consummation of the
transactions contemplated hereby. No insolvency proceeding of any character
including without limitation, bankruptcy, receivership, reorganization,
assignment for the benefit of creditors, creditor composition, dissolution or
arrangement with creditors, voluntary or involuntary, affecting the Purchaser
shall be pending, whether or not an order for relief shall have been entered,
and the Purchaser shall not have taken any action in contemplation of, or which
would constitute the basis for, the institution of any such proceedings.

(c) Payment of Cash Consideration. The Purchaser shall have delivered the Cash
Consideration as provided in Section 3.2(a).

(d) Purchaser Loan. The Purchaser shall have (i) appropriately recorded in its
books and records and have marked as paid and satisfied in full that certain
Secured Term Note dated July 16, 2007, (ii) taken all actions necessary to
terminate or cancel of record all financing statements or other evidence of the
lien of or secured financing by the Purchaser or its Affiliates, and (iii)
delivered the original Secured Term Note and copies of all other applicable loan
documents to the Seller marked as paid and satisfied in full.

(e) Closing Documents. The Purchaser shall have delivered to the Seller the
resolutions, certificates, documents and instruments set forth below:

 

 

32

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(i) each of the Ancillary Agreements to which it is a party;

(ii) a copy of the resolutions duly and validly adopted by the board of managers
of the Purchaser, certified by its Secretary, authorizing and approving the
execution and delivery and performance of this Agreement, the Ancillary
Agreements and the other Documents and the transactions contemplated hereby and
thereby and the acts of the officers of the Purchaser in carrying out the terms
and provisions hereof;

(iii) a copy of the resolutions duly and validly adopted by the board of
managers of Parent, certified by its Secretary, authorizing and approving the
execution and delivery and performance of this Agreement, the Ancillary
Agreements and the other Documents and the transactions contemplated hereby and
thereby and the acts of the officers Parent in carrying out the terms and
provisions hereof;

(iv) certificates issued by the Secretary of State or other similar appropriate
governmental department, as of a date not more than five (5) Business Days prior
to the Closing, as to the good standing of the Purchaser in its jurisdiction of
incorporation and in each other jurisdiction in which it is qualified to do
business, and, as to its jurisdiction of incorporation, certifying its
Certificate of Incorporation;

(v) a certificate of the Secretary or an Assistant Secretary of each of Parent
and the Purchaser certifying the respective names and signatures of the officers
of each of Parent of the Purchaser authorized to sign this Agreement and the
Documents;

(vi) the certificate of the Purchaser referred to in Section 7.2(a); and

(vii) such other documents and instruments as the Seller or its counsel may
reasonably request.

7.3 Termination.

(a) Right to Terminate. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned as follows:

(i) by mutual written consent duly authorized by the parties hereto;

(ii) by either the Purchaser or the Seller if the Closing shall not have
occurred on or before October 15, 2007 provided, that the right to terminate
this Agreement under this Section 7.3(a)(ii) shall not be available to any party
whose willful failure to fulfill any material obligation under this Agreement
has been the cause of, or resulted in, the failure of the Closing to have
occurred on or before such date;

(iii) by either the Purchaser or the Seller, if a Court or Governmental
Authority shall have issued an Order or taken any other action, in each case,
which has become final and non-appealable and which restrains, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement;

(iv) by the Purchaser, if the Purchaser is not in material breach of its
obligations under this Agreement, if (A) at any time any of the representations
and warranties of the Seller herein are or become untrue or inaccurate such that
Section 7.1(a) would not be satisfied (treating such time as if it were the
Closing for purposes of this Section 7.3(a)(iv) or (B)

 

 

33

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

there has been a breach on the part of the Seller of any of its covenants or
agreements contained in this Agreement such that Section 7.1(a) will not be
satisfied (treating such time as if it were the Closing for purposes of this
Section 7.3(a)(iv)), and, in both case (A) and case (B), such breach (if
curable) has not been cured within 15 days after notice to the Seller;

(v) by the Seller, if the Seller is not in material breach of its obligations
under this Agreement, and if (A) at any time the representations and warranties
of the Purchaser herein become untrue or inaccurate such that Section 7.2(a)
would not be satisfied (treating such time as if it were the Closing for
purposes of this Section 7.3(a)(v)), or (B) there has been a breach on the part
of the Purchaser of any of its covenants or agreements contained in this
Agreement such that Section 7.2(a) would not be satisfied (treating such time as
if it were the Closing for purposes of this Section 7.3(a)(v)), and, in both
case (A) and case (B), such breach (if curable) has not been cured within 15
days after notice to the Purchaser; or

(vi) by the Purchaser if, between the date hereof and the time scheduled for the
Closing: (A) an event or condition occurs that has resulted in or that may be
expected to result in a Material Adverse Effect; or (B) the Seller makes a
general assignment for the benefit of creditors, or any proceeding shall be
instituted by or against the Seller seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up or reorganization, arrangement,
adjustment, protection, relief or composition of its debts under any Law
relating to bankruptcy, insolvency or reorganization.

(b) Effect of Termination. Except as provided in this Section 7.3(b), in the
event of the termination of this Agreement pursuant to Section 7.3(a), this
Agreement (other than this Section 7.3(b), Section 6.4(d), Article VIII and
Article IX, which shall survive such termination) will forthwith become void,
and there will be no liability on the part of the Purchaser, the Seller, or any
of their respective officers or directors to the other and all rights and
obligations of any party hereto will cease, provided, that nothing herein will
relieve any party from liability for any breach of any representation, warranty,
covenant or agreement contained in this Agreement which occurred prior to
termination of this Agreement in accordance with its terms.

ARTICLE VIII

INDEMNIFICATION

8.1 Survival of Representations, Warranties and Covenants. The representations
and warranties contained in this Agreement and the other Documents, shall
survive the Closing and any investigation at any time made by or on behalf of
any party for the applicable limitation period or term expressly set forth in
this Agreement; provided however, that (a) the representations and warranties
set forth in Articles IV and V of this Agreement shall survive the Closing and
continue in full force and effect for a period of one year; provided further
that the representations and warranties set forth in Sections 4.1, 4.2, 4.3,
4.4, and 4.18 (and the corresponding representations and warranties set forth in
any of the Documents) shall survive the Closing and continue in full force and
effect indefinitely, (b) the representations and warranties set forth in Section
4.20 shall survive the Closing but not beyond the expiration of the period, if
any, during which an assessment, reassessment or other form of recognized
document assessing liability for Tax, interest or penalties under applicable Tax
Laws in respect of any taxation year to which such representations and
warranties extend could be issued under applicable Tax Laws to the Seller or the
Purchaser, (c) the representations and warranties set forth in Section 4.24 (and
the corresponding representations and warranties set forth in any of the
Documents) shall survive the Closing and continue in full force for a period of
ten years, and (d) a claim for any breach of a

 

 

34

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

representation or warranty contained in this Agreement or any of the Documents
involving fraud or fraudulent misrepresentation may be made at any time
following the Closing Date, subject only to applicable limitation periods
imposed by Law. Any claims for indemnification asserted in writing as provided
for in this Article VIII prior to the expiration date applicable to the
representation or warranty with respect to which such claim for indemnification
is made shall survive until finally resolved and satisfied in full. For
convenience of reference, the date upon which any representation and warranty
contained herein shall terminate is referred to herein as the “Survival Date.”
No third party other than the Indemnified Persons, shall be a third party or
other beneficiary of such representations and warranties and no such third party
shall have any rights of contribution with respect to such representations or
warranties or any matter subject to or resulting in indemnification under this
Article VIII or otherwise. All covenants and agreements contained in this
Agreement (and in the corresponding covenants and agreements set forth in any of
the Documents) shall survive the Closing and continue in full force until fully
performed in accordance with their terms.

8.2 Investigation. The representations, warranties, covenants and agreements set
forth in this Agreement and the other Documents shall not be affected or
diminished in any way by any investigation (or failure to investigate) at any
time by or on behalf of the party for whose benefit such representations,
warranties, covenants and agreements were made. All statements contained herein
or in any of the other Documents, shall be deemed to be representations and
warranties for purposes of this Agreement.

8.3 Definitions. As used in this Article VIII, the following terms shall have
the following meanings:

(a) “Event of Indemnification” shall mean the following:

(i) The untruth, inaccuracy or breach of any representation or warranty
contained in this Agreement or in any of the other Documents;

(ii) The breach of any covenant, agreement or condition of the Seller contained
in this Agreement or in any of the other Documents;

(iii) The return of [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24B-2] or more of Products as provided for in Section 2.6;

(iv) The disclosure by any of William Collins, Al Goeken or Greg Preston of the
confidential information or trade secrets of either Seller; or

(v) Liabilities of, or claims against, the Purchaser relating to, or arising out
of, the operation of the Business prior to the Closing date or facts and
circumstances existing at or prior to the Closing Date, whether or not such
Liabilities were known on such date, and any other Liabilities of the Seller or
relating to the Business not expressly included in the Assumed Liabilities;
provided, however, that liabilities of or claims against the Purchaser or its
Affiliates relating to or arising out of discussions or negotiations between the
Purchaser or its Affiliates and third parties relating to the Compromised Claims
is expressly excluded.

(b) “Indemnified Persons” shall mean and include the Purchaser and its
Affiliates, successors and assigns, and the respective officers, directors,
managers, employees and agents of each of the foregoing.

 

 

35

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(c) “Indemnifying Persons” shall mean and include each of the Seller and its
successors, assigns, heirs and legal representatives and estate and, for
purposes of Section 8.5(b) hereof, William Collins, Al Goeken and Greg Preston,
in their individual capacities on a joint and several basis.

(d) “Losses” shall mean any and all losses, claims, shortages, damages,
liabilities, expenses (including reasonable attorneys’ and accountants’ fees),
assessments, Taxes (including interest or penalties thereon) sustained, suffered
or incurred by any Indemnified Person arising from or in connection with any
such matter that is the subject of indemnification under Article VIII hereof.

8.4 Indemnification Generally; Limitations. The Indemnifying Persons shall
jointly and severally indemnify the Indemnified Persons from and against any and
all Losses arising from or in connection with any Event of Indemnification with
respect to the Indemnified Persons. Notwithstanding any of the foregoing,
nothing contained in this Section 8.4 shall in any way limit, impair, modify or
otherwise affect the rights of the Indemnified Persons (including rights
available under the Securities Act or the Exchange Act) nor shall there be any
limitation of liability of Indemnifying Persons in connection with any of such
rights of the Indemnified Persons (a) to bring any claim, demand, suit or cause
of action otherwise available to the Indemnified Persons based upon an
allegation or allegations that the Seller and/or the Indemnifying Persons, or
any of them, had an intent to defraud or made a willful, intentional or reckless
misrepresentation or willful omission of a material fact in connection with this
Agreement and the transactions contemplated hereby or (b) to enforce any
judgment of a court of competent jurisdiction which finds or determines that the
Seller and/or the Indemnifying Persons, or any of them, had an intent to defraud
or made a willful misrepresentation or omission of a material fact in connection
with this Agreement and the transactions contemplated hereby.

8.5 Event of Indemnification in Excess of Stock Consideration. Subject to
Sections 8.6 and 8.7 below:

(a) Any Losses of the Purchaser or its Affiliates shall be set-off against the
Stock Consideration in accordance with the provisions of this Article VIII.

(b) In the event that the Losses of the Purchaser exceed the Stock
Consideration, then William Collins, Al Goeken and Greg Preston shall, in their
respective individual capacities and jointly and severally, be Indemnifying
Persons for such Losses.

(c) Assertion of Claims. No claim shall be brought under Article VIII hereof
unless the Indemnified Persons, or any of them, at any time after the Closing
Date but prior to the applicable Survival Date, give the Indemnifying Persons
(a) written notice of the existence of any such claim, specifying the nature and
basis of such claim and the amount thereof, to the extent known, or (b) written
notice pursuant to Section 8.7 of any Third Party Claim, the existence of which
might give rise to such a claim but the failure so to provide such notice to the
Indemnifying Persons will not relieve the Indemnifying Persons from any
liability which they may have to the Indemnified Persons under this Agreement or
otherwise (unless and only to the extent that such failure results in the loss
or compromise of any rights or defenses of the Indemnifying Persons and they
were not otherwise aware of such action or claim). If the Indemnifying Persons
do not object within ten days of such written notice, then the Indemnified
Persons shall give written notice setting forth the amount of Losses to be
set-off against the Stock Consideration and, if the Stock Consideration is
insufficient or unavailable to satisfy such Losses, the Losses to be claimed
against the Indemnifying Persons in accordance with Section 8.5(b), which
written notice the parties hereto hereby acknowledge to be sufficient to
authorize such set-off against the Stock Consideration and/or to be claimed
against the Indemnifying Persons in accordance with Section 8.5(b), as directed
by the Indemnified Persons. If the Indemnifying Persons do object on a timely
basis

 

 

36

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

and the parties are unable to agree to the amount of Losses to be set-off and/or
claimed within 30 days from the date of written notice of the objection, either
party may institute court proceedings in accordance with Section 9.10 hereof for
a determination of the Losses to be set-off against the Stock Consideration
and/or to be claimed against the Indemnifying Persons in accordance with Section
8.5(b) hereof.

8.6 Valuation of Parent Common Stock. For purposes of this Article VIII, the
Parent Common Stock shall be valued on the basis of the Parent Common Stock
Price.

8.7 Notice and Defense of Third Party Claims. Losses resulting from the
assertion of liability by third parties (each, a “Third Party Claim”) shall be
subject to the following terms and conditions:

(a) The Indemnified Persons shall promptly give written notice to the
Indemnifying Persons of any Third Party Claim that might give rise to any Loss
by the Indemnified Persons, stating the nature and basis of such Third Party
Claim, and the amount thereof to the extent known. Such notice shall be
accompanied by copies of all relevant documentation with respect to such Third
Party Claim, including, without limitation, any summons, complaint or other
pleading that may have been served, any written demand or any other document or
instrument. Notwithstanding the foregoing, the failure to provide notice as
aforesaid to the Indemnifying Persons will not relieve the Indemnifying Persons
from any liability which they may have to the Indemnified Persons under this
Agreement or otherwise (unless and only to the extent that such failure directly
results in the loss or compromise of any rights or defenses of the Indemnifying
Persons and they were not otherwise aware of such action or claim).

(b) The Indemnifying Persons shall have the right to assume the defense of any
such Third Party Claim. Notwithstanding the foregoing, the Indemnifying Persons
may not assume the defense of any such Third Party Claim if the claim (i) is
reasonably likely to result in imprisonment of the Indemnified Persons, (ii) is
reasonably likely to result in a criminal penalty or fine against the
Indemnified Persons the consequences of which would have a Material Adverse
Effect on the Indemnified Persons unrelated to the size of such penalty or fine,
or (iii) is reasonably likely to result in an equitable remedy which would have
a Material Adverse Effect on the Indemnified Persons. If Indemnifying Persons
assume the defense of such Third Party Claim, such Indemnifying Persons shall
conduct such defense diligently, shall have full and complete control over the
conduct of such proceeding on behalf of the Indemnified Persons and shall, in
their sole discretion, have the right to decide all matters of procedure,
strategy, substance and settlement relating to such proceeding, provided,
however, that (A) any counsel chosen by such Indemnifying Persons to conduct
such defense shall be reasonably satisfactory to the Indemnified Persons and (B)
the Indemnifying Persons will not, without the written consent of the
Indemnified Persons, consent to the entry of any judgment or enter into any
settlement with respect to the matter which does not include a provision whereby
the plaintiff or the claimant in the matter releases the Indemnified Persons
from all liability with respect thereto. The Indemnified Persons may participate
in such proceeding and retain separate co-counsel at their sole cost and
expense, provided, however, that the Indemnifying Persons shall be responsible
for the fees and expenses of one separate co-counsel for the Indemnified Persons
to the extent the Indemnified Persons are advised by counsel that either (1) the
counsel the Indemnifying Persons have selected has a conflict of interest or (2)
there are legal defenses available to the Indemnified Party that are different
from or additional to those available to the Indemnifying Persons). Failure by
the Indemnifying Persons to notify the Indemnified Persons of their election to
defend any such Third Party Claim within 30 days after notice of the Third Party
Claim shall have been given to such Indemnifying Persons by the Indemnified
Persons shall be deemed a waiver by such Indemnifying Persons of their right to
defend such claim or action.

 

 

37

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

(c) If no Indemnifying Persons are permitted to or do not elect to assume the
defense, or do not diligently pursue the defense, of a Third Party Claim, the
Indemnified Persons shall diligently defend against such Third Party Claim in
such manner as they may deem appropriate and, in such event, the Indemnifying
Persons shall promptly reimburse the Indemnified Persons for all reasonable
out-of-pocket costs and expenses, legal or otherwise, incurred by the
Indemnified Persons in connection with the defense against such Third Party
Claim, as such costs and expenses are incurred. Any counsel chosen by such
Indemnified Persons to conduct such defense must be reasonably satisfactory to
the Indemnifying Persons and only one counsel shall be retained to represent all
Indemnified Persons in an action (except that if litigation is pending in more
than one jurisdiction with respect to an action, one such counsel may be
retained in each jurisdiction in which such litigation is pending).

ARTICLE IX

MISCELLANEOUS

9.1 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth below or to such other address as a party may designate by notice
hereunder, and shall be either (a) delivered by hand, (b) made by facsimile
transmission, (c) sent by recognized overnight courier, or (d) sent by certified
mail, return receipt requested, postage prepaid.

 

 

If to the Purchaser to:

 

Achilles Acquisition, LLC
200 Connell Drive
Suite 1500
Berkeley Heights, New Jersey 07922
Attn: Patrick J. Kocks, Esq., Assistant General Counsel

 

 

 

 

 

With a copy to:

 

Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C.
666 Third Avenue, 25th Floor
New York, New York 10017
Attn: Joel I. Papernik, Esq.

 

 

 

 

 

If to the Seller to:

 

Align Holdings LLC/Align Pharmaceuticals LLC
208 Birkhaven Drive
Cary, North Carolina 27511
Attn: William Collins

 

 

 

 

 

With a copy to:

 

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, LLP
2500 Wachovia Capitol Center
P.O. Box 2611
Raleigh, North Carolina 27602
Attn: Amos U. Priester, IV, Esq.

All notices, requests, consents and other communications hereunder shall be
deemed to have been made (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by facsimile transmission, at the time receipt has been acknowledged by
electronic confirmation or otherwise, (iii) if sent by overnight courier, on the
next business day following

 

 

38

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

the day such notice is delivered to the courier service, or (iv) if sent by
certified mail, on the 5th business day following the day such mailing is made.

9.2 Entire Agreement. The Documents and the Confidentiality Agreement embody the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in the Documents shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

9.3 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

9.4 Assignment. Neither this Agreement, nor any right hereunder, may be assigned
by any of the parties hereto without the prior written consent of the other
parties, except that the Purchaser may assign all or part of its rights and
obligations under this Agreement to one or more direct or indirect Subsidiaries
or Affiliates (in which event, representations and warranties relating to the
Purchaser shall be appropriately modified).

9.5 Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by all parties hereto.

9.6 Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent. No failure or delay by a party hereto
in exercising any right, power or remedy under this Agreement, and no course of
dealing between the parties hereto, shall operate as a waiver of any such right,
power or remedy of the party. No single or partial exercise of any right, power
or remedy under this Agreement by a party hereto, nor any abandonment or
discontinuance of steps to enforce any such right, power or remedy, shall
preclude such party from any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The election of any remedy by a
party hereto shall not constitute a waiver of the right of such party to pursue
other available remedies. No notice to or demand on a party not expressly
required under this Agreement shall entitle the party receiving such notice or
demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

9.7 No Third Party Beneficiary. Except as provided in Article VIII, nothing
expressed or implied in this Agreement is intended, or shall be construed, to
confer upon or give any Person other than the parties hereto and their
respective heirs, personal representatives, legal representatives, successors
and permitted assigns, any rights or remedies under or by reason of this
Agreement.

9.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.

 

 

39

 

--------------------------------------------------------------------------------






Portions of this Agreement were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.

9.9 Publicity. No party to this Agreement shall make, or cause to be made, any
press release or public announcement in respect of this Agreement or the
transactions contemplated hereby or otherwise communicate with any news media
without the prior written consent of the Purchaser, except as may be required by
Law or any listing agreement related to the trading of the shares of such party
on any national securities exchange or national automated quotation system, in
which case the party proposing to issue such press release or make such public
announcement shall use reasonable efforts to consult in good faith with the
other party before issuing any such press release or making any such public
announcement. The parties shall cooperate as to the timing and contents of any
such press release or public announcement.

9.10 Governing Law; Jurisdiction. This Agreement and the rights and obligations
of the parties hereunder shall be construed in accordance with and governed by
the Law of the State of New York without giving effect to the conflict of law
principles thereof. Any action or proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement shall be brought
against the parties hereto or thereto in the courts of the State of New York,
County of New York, or, if it has or can acquire jurisdiction, in the United
States District Court for the Southern District of New York, and each of the
parties consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. The parties hereby expressly waive all rights
to trial by jury in any suit, action or proceeding arising under this Agreement.

9.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.

9.12 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

9.13 Expenses. Except as otherwise specified in this Agreement, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

9.14 Further Assurances. At any time and from time to time after the Closing
Date, at the request of the Purchaser and without further consideration, the
Seller shall execute and deliver such other instruments of sale, transfer,
conveyance, assignment and confirmation as may be reasonably requested in order
to more effectively transfer, convey and assign to the Purchaser, and to confirm
the Purchaser’s title to, the Purchased Assets.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES TO FOLLOW

 

 

40

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

 

ACHILLES ACQUISITION LLC



 

By: 


/s/ Spiro G. Rombotis

 

 

Name:

 Spiro G. Rombotis

 

 

Title:

President & CEO

 

 

 

ALIGN PHARMACEUTICALS, LLC



 

By: 


/s/ William W. Collins

 

 

Name:

 William W. Collins

 

 

Title:

Manager

 

 

 

ALIGN HOLDINGS, LLC



 

By: 


/s/ William W. Collins

 

 

Name:

 William W. Collins

 

 

Title:

Chief Executive Officer

 

 

 

/s/ William W. Collins

 

 

William Collins

 

 

 

/s/ Al Goeken

 

 

Al Goeken

 

 

 

/s/ Greg Preston

 

 

Greg Preston

 

 

Solely for purposes of the issuance of Parent
Common Stock as set forth in Section 3.1 hereof:

 

 

 

 

 

CYCLACEL PHARMACEUTICALS, INC.

 

 

By: 


/s/ Spiro G. Rombotis

 

 



Name:

 Spiro G. Rombotis

 

 

 

Title:

President & CEO

 

 

 

 

 

--------------------------------------------------------------------------------